Exhibit 10.62

* Portions of this document marked [*] are requested to be treated
confidentially.

 

                                               

DATED MARCH 13, 2008

DR. FALK PHARMA GmbH

-and-

SALIX PHARMACEUTICALS, INC.

LICENSE AGREEMENT



--------------------------------------------------------------------------------

This Agreement is made the 13th day of March, 2008.

B E T W E E N:

 

(1) DR. FALK PHARMA GMBH a company incorporated in Germany having its registered
office and principal place of business at Leinenweberstraße 5, 79108 Freiburg,
Germany (“Falk”); and

 

(2) SALIX PHARMACEUTICALS, INC. a company incorporated under the law of
California whose principal place of business is at 1700 Perimeter Park Drive,
Morrisville, NC 27560-8404 USA (“Salix”).

W H E R E A S

 

(A) By an Agreement dated July 15 2002 (“the 2002 Agreement”) Falk granted to
Salix rights in a pharmaceutical product containing mesalamine and each party
granted to the other a right of first negotiation in respect of certain
additional products.

 

(B) Falk has developed and owns rights in certain pharmaceutical products
containing budesonide (both in foam and oral formulation) and pursuant to such
right of first negotiation, Falk has agreed to grant Salix an exclusive license
(subject only to the CyDex License as defined below) in respect of such products
for development, use and exploitation in the USA in defined indications, on the
terms of this Agreement.

NOW IT IS HEREBY AGREED as follows:-

 

1. DEFINITIONS

 

1.1 In this Agreement, unless the context otherwise requires:

 

“Affiliate”

shall mean in relation to either Party any person who directly or indirectly
controls, is controlled by or is under common control with that Party or, with
regard to Falk, is controlled by the same group of persons controlling Falk. A
person shall be regarded as in control of another person if it owns directly or
indirectly more than 50% (fifty per cent) of the voting stock or other ownership
or income interest of the other person or if it directly or indirectly possesses
the power to direct or cause the direction of the management and policies of any
other person by any means whatsoever.

 

“ANDA”

shall mean, in respect of each Product, an Abbreviated New Drug Application as
defined in the U.S. Food, Drug and Cosmetics Act and the regulations promulgated
thereunder (21 USC s355) which references the NDA for such Product.

 

“ANDA Date”

shall mean in respect of each Product the date of approval by the FDA of an ANDA
permitting commercial marketing of a product competitive to such Product in the
Territory by a Third Party.



--------------------------------------------------------------------------------

“Approval”

shall mean in respect of each Product, approval by the FDA of an NDA permitting
the commercial marketing of such Product in the USA.

 

“Approval Date”

shall mean in respect of each Product the date on which Approval of such Product
occurs.

 

“Business Day”

shall mean any day on which clearing banks within both the USA and Germany are
open for business.

 

“Change of Control”

shall mean any transaction or series of transactions in which in excess of 50 %
of a Party’s voting power is transferred or in which all or substantially all of
the assets of the Party are sold or otherwise conveyed.

 

“Compound”

shall mean Budesonide (CAS No 51333-22-3)

 

“CyDex Field of Use”

shall mean the diagnosis, prevention, treatment or mitigation of respiratory and
opthamological diseases or conditions only.

 

“CyDex License”

shall mean a non exclusive worldwide license under the Falk Patents granted by
Falk to CyDex Pharmaceuticals, Inc of 10513 W. 84th Terrace, Lenexa, KS 66214,
USA (“CyDex”) for the CyDex Field of Use under an agreement in writing dated
1 August 2007 (“the CyDex Agreement”).

 

“Dossiers”

shall mean all dossiers of Falk Product Data and other information filed by Falk
with the relevant regulatory authorities in any country in any part of the Falk
Territory in respect of a Marketing Authorisation for any Product in such
country.

 

“Effective Date”

shall mean the date hereof.

 

“Excluded Territory”

shall mean those parts of the world in which a Product is for the time being
Exploited by Falk, its Affiliates or licensees, excluding only the Territory.

 

“Exploit”

shall mean to make, have made, import, have imported, use, have used, sell, have
sold, offer for sale, or otherwise dispose of, including all discovery,
research, development, registration, modification, enhancement, improvement,
manufacture, storage, formulation, exportation, transportation, distribution,
promotion and marketing activities related thereto and “Exploitation” shall be
construed accordingly.

 

“Falk IP”

shall mean all Intellectual Property of Falk relating to any Product and/or the
Compound (including any Improvement) which is at the Effective Date or
subsequently during the Term (a) vested in Falk or any

 

2



--------------------------------------------------------------------------------

 

Affiliate of Falk or (b) licensed to Falk or any Affiliate of Falk, including
any Falk Patents.

 

“Falk Patents”

shall mean any Patent in the name of Falk or any Falk Affiliate existing at any
time during the Term, including the Patents listed in Schedule 1, relating in
any manner to the Exploitation of the Compound in any formulation (including any
foam or oral formulation and whether alone or in combination with any other
compound) in the Territory.

 

“Falk Product Data”

shall mean all Product Data relating to any Product in the possession or control
of Falk as at the Effective Date and thereafter during the Term (including
without limitation any Dossier and Manufacturing Technology and including Falk’s
interest in any Joint Product Data).

 

“Falk Territory”

shall mean all European countries.

 

“FDA”

shall mean the United States Food and Drug Administration and any successor
thereto.

 

“Field”

shall mean the use and exploitation of the Compound, whether alone or in
combination, in any one or more human pharmaceutical indication in the field of
gastroenterology or hepatology.

 

“Foam Product”

means a foam formulation of the Compound developed by Falk prior to the
Effective Date and to be developed and exploited by Salix as a Product under the
terms of this Agreement, having the product characteristics substantially in the
form set out in the Foam Product Summary.

 

“Force Majeure”

shall mean in relation to either Party any circumstances beyond the reasonable
control of that Party including without limitation any strike, lock-out, or
other form of industrial action, act of God, war, riot, accident, fire, flood,
explosion or government action.

 

“Improvement”

shall mean any discovery, development, invention or improvement relating to any
Product made by Falk (or any Affiliate or licensee of Falk) during the Term and
all Intellectual Property rights existing therein.

 

“Intellectual Property”

shall mean all Patents, claims in Patents, trade marks and trade names, service
marks, registered designs, applications for any of the foregoing and the right
to apply for any of the foregoing in any part of the world, copyright, design
right, inventions, confidential information (including without limitation
Know-how) and any other similar right situated in any country in the world.

 

3



--------------------------------------------------------------------------------

“Joint Product Data”

shall mean all Product Data relating to any Product arising out of any Studies
as defined in Clause 8.1.

 

“Know-How”

shall mean the information, procedures, instructions, knowledge, experience,
data (including, without limitation, toxicological, pharmaceutical, clinical and
medical data, health registration data, marketing data and all other data),
designs, dossiers (including, without limitation, manufacturing, assay and
quality control dossiers), manufacturing formulae, processing specifications,
sales and marketing materials and technology relating to or concerning any
Product, whether committed to writing or not including without limitation all
Product Data and the Manufacturing Technology.

 

“Launch”

shall mean in respect of each Product, the commencement of commercial sale of
such Product in the Territory after Approval of such Product.

 

“Manufacturing Technology”

shall mean all methods, processes, designs, data, procedures and other
information relating to the manufacture of a Product including, without
limitation, final quality assurance, quality control procedures, manufacturing
procedures, product and raw material specifications, formulation data and other
technology related thereto.

 

“Market Assumptions”

shall mean the assumptions of Salix relating to the anticipated market for each
of the Foam Product (“Foam Product Market Assumptions”) and the Oral Product
(“Oral Product Market Assumptions”) in the Territory during the Term, as set out
in Schedule 3.

 

“Minimum Royalty Payments”

shall mean the minimum, non-refundable royalty payments for each of the Foam
Product (“Foam Product Minimum Royalty Payments”) and the Oral Product (“Oral
Product Minimum Royalty Payments”) as specified in Clause 4.

 

“NDA”

shall mean a New Drug Application as defined in the US Food Drug and Cosmetics
Act and the regulations promulgated thereunder (21 U.S.C. s355) for a Product.

 

“Net Sales”

in respect of each Product, shall mean gross amounts invoiced in respect of
sales of such Product in the Territory by Salix, its Affiliates or Sublicensees,
as appropriate, to Third Parties, less the following items:

 

  (a) trade, quantity and cash discounts or rebates actually allowed and taken
and any other adjustments, provided that such discounts or rebates are not
applied disproportionately to the Product as compared with other similar
products of the selling entity, including, without limitation,

 

4



--------------------------------------------------------------------------------

 

those granted on account of price adjustments, billing errors, rejected goods,
damaged goods and recall returns;

 

  (b) credits, rebates, charge-back and prime vendor rebates, fees,
reimbursements or similar payments granted or given to wholesalers and other
distributors, buying groups, health care insurance carriers, pharmacy benefit
management companies, health maintenance organizations or other institutions or
health care organizations;

 

  (c) any tax, tariff, customs duties, excise or other duties or other
governmental charge (other than an income tax) levied on the sale,
transportation or delivery of the Product;

 

  (d) payments or rebates reasonably and customarily paid in connection with
sales of Product to any governmental or regulatory authority in respect of any
state or federal Medicare, Medicaid or similar programs;

 

  (e) any write offs for bad debt provided that in each Year the maximum sum
which may be deducted in respect of bad debts shall not exceed [*]% ([*] per
cent) of Net Sales in such Year and further provided that in the event that any
bad debt is written off and subsequently recovered by Salix, upon such recovery
such debt shall be included in Net Sales for such Quarter in any statement under
Clause 5.1;

provided always that:

 

  (i) sales of a Product by and between Salix and its Affiliates and
Sublicensees are not sales to Third Parties (except where such Affiliate or
Sublicensee purchasers are end users) and shall be excluded from Net Sales
calculations for all purposes;

 

  (ii) where a Product is sold otherwise than on arm’s length terms the price
that would have been charged on an arm’s length sale (calculated as above) shall
be the invoice price for such Product and where a Product is disposed of for
consideration other than cash, such consideration shall be valued at the fair
market value thereof;

 

  (iii)

where a Product is not sold on arm’s length terms but is used or otherwise
disposed of on a commercial basis by a Third Party, the price that would have
been charged (after the deductions in Sub-Clauses (a) through (f) above) on

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

 

an arm’s length sale in such country shall be deemed the Net Sales for the sale
of such Product, provided that any Product supplied and used in clinical trials
or for other research or development activities or reasonably and customarily
supplied for promotional purposes as samples shall not be treated as being
disposed of on a commercial basis and shall be ignored for the purpose of
calculating Net Sales.

 

“Oral Product”

means an oral formulation of the Compound developed by Falk prior to the
Effective Date and which may be developed and exploited by Salix as a Product
under the terms of this Agreement, having the product characteristics
substantially in the form set out in the Oral Product Summary.

 

“Outline Development Plan”

shall mean an outline development plan for the development of each of the Foam
Product (“Foam Product Outline Development Plan”) and the Oral Product (“Oral
Product Outline Development Plan”) each to be created in accordance with Clause
6.

 

“Outline Marketing Plan”

shall mean an outline marketing plan for the marketing and Exploitation of each
of the Foam Product (“Foam Product Marketing Plan”) and the Oral Product (“Oral
Product Marketing Plan”) post Launch of such Product each to be created in
accordance with Clause 6.

 

“Patents”

shall mean all patents or letters patent, claims in any patent and applications
for any patent and the right to apply for the same in any part of the world
including, without limitation, all reissues, re-examinations, extensions,
substitutions, confirmations, registrations, revalidations, additions,
confirmations, continuations in part and divisions thereof and any Supplementary
Protection Certificates.

 

“Patent Expiry Date”

in respect of each Product, shall mean the date on which such Product shall
cease to be the subject of any Valid Claim in any Falk Patents in the Territory.

 

“Phase III Clinical Trials”

shall mean, with respect to each Product all tests and studies (other than Phase
I and Phase II Trials) necessary to provide substantive evidence of efficacy and
safety in support of an application for Approval of such Product.

 

“Product”

shall mean any formulation of the Compound (alone or in combination with another
active ingredient) in the Field the Exploitation of which in the Territory falls
within any Valid Claim of the Falk Patents in the Territory and shall include
the Foam Product and the Oral Product, as the context may require.

 

6



--------------------------------------------------------------------------------

“Product Data”

shall mean in respect of each Product, all data, information or results
generated in the performance of any clinical studies, non-clinical studies
(including pharmacological and toxicological studies) or chemistry,
manufacturing, control and analytical studies in respect of such Product
conducted by or on behalf of either Party whether before or after the Effective
Date during the Term, including the Manufacturing Technology.

 

“Quarter”

shall mean each three calendar-month period in any Year of the Term ending on
31st March, 30th June, 30th September and 31st December in each Year and
“Quarterly” has a corresponding meaning.

 

“Royalties”

shall mean royalties payable by Salix to Falk under the terms of Clauses 3.1.8,
3.1.9 and 3.1.10.

 

“Sublicense”

shall mean a sublicense granted by Salix to a Third Party of the rights granted
under Clause 2.1. For the avoidance of doubt (a) the appointment by Salix of any
distributor, wholesaler or dealer of the Product shall not be a Sublicense; and
(b) the appointment of a manufacturer to manufacture Product for and on behalf
of Salix, shall not be deemed a Sublicense.

 

“Summary”

shall mean the summary of Product characteristics in respect of each of the Foam
Product (“Foam Product Summary”) and the Oral Product (“Oral Product Summary”)
as set out in Schedule 4.

 

“Term”

shall commence on the Effective Date and continue in respect of each Product
until whichever is later of;

 

  (a) the Patent Expiry Date as applicable to such Product; or

 

  (b) the seventeenth anniversary of the Launch of such Product in the
Territory,

subject always to earlier termination under Clause 17.

 

“Territory”

shall mean the United States of America and its territories and possessions,
including for the avoidance of doubt, the Commonwealth of Puerto Rico.

 

“Third Party”

shall mean any third party and shall not include the Parties or any Affiliate of
the Parties.

 

“Third Party Patents”

shall mean the Patents registered in the names of certain Third Parties, as
listed in Schedule 5, revealed in effecting patent searches of the patent domain
in the Territory in connection with a Product prior to the Effective Date.

 

7



--------------------------------------------------------------------------------

“Valid Claim”

shall mean a claim of any issued and unexpired Patent in the Territory, which
has not been held permanently revoked, unenforceable or invalid by a decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal and which has not been admitted to
be invalid or unenforceable through reissue or disclaimer or otherwise.

 

“Year”

shall mean a calendar year during the Term.

 

1.2 The expression “the Parties” shall mean together Falk and Salix and “Party”
shall refer to one such Party;

 

1.3 Unless the context otherwise requires all references to a particular clause
sub-clause schedule or paragraph shall be a reference to that clause sub-clause
schedule or paragraph in or to this Agreement as it may be amended from time to
time pursuant to this Agreement;

 

1.4 Headings are for convenience only and shall be ignored in interpreting this
Agreement;

 

1.5 Words importing the singular shall include the plural and vice versa and
words importing the masculine gender shall include the feminine and vice versa;

 

1.6 The words “including” or “included” are to be construed without limitation
to the generality of the preceding words.

 

1.7 Any reference to “writing” or any cognate expression includes a reference to
any communication effected by facsimile transmission or similar means.

 

2. LICENSE GRANT

 

2.1 Falk grants to Salix from the Effective Date for the Term in respect of the
Falk Patents, the Falk IP and the Falk Product Data the sole and exclusive
royalty bearing right and license to use the same and to develop, use and
Exploit Products in the Field throughout the Territory (subject only to the
CyDex License, as acknowledged in Clause 2.2) and a non-exclusive right and
license to manufacture and have manufactured Products in the Field in any part
of the world for Exploitation in the Territory only and Falk therefore
undertakes;

 

  2.1.1 not at any time during the Term to grant or purport to grant to any
Third Party any rights to Exploit a Product in the Field in the Territory; and

 

  2.1.2 not itself to Exploit a Product in the Field during the Term in the
Territory; and

 

  2.1.3 to maintain as Confidential Information (subject to the provisions of
Clause 11), all Product Data (including Joint Product Data) and not to disclose
any Product Data to any Third Party otherwise than under terms relating to
confidentiality and restricting the use of such Product Data in any manner in
the Field in the Territory.

 

2.2

Salix acknowledges that the rights granted under Clause 2.1 shall be non
exclusive in respect of the CyDex Field of Use only and shall be subject to the
rights granted by Falk

 

8



--------------------------------------------------------------------------------

 

to CyDex under the CyDex Agreement, as disclosed by Falk to Salix prior to the
Effective Date.

 

2.3 Salix undertakes that it shall use the Falk IP only in the development and
Exploitation of Products in the Territory under the terms of this Agreement and
shall not be entitled to use all or any part of the Falk IP for any other
purpose whatsoever.

 

2.4 The granting of Sublicenses by Salix with respect to all or any of the
rights granted to Salix pursuant to Clause 2.1 shall be subject to the prior
approval in writing of Falk.

 

3. CONSIDERATION

 

3.1 In consideration of the license granted under Clause 2.1, Salix shall pay to
Falk;

 

  3.1.1 the non-refundable and non-creditable sum of US $[*] ([*] US dollars) on
the [*];

 

  3.1.2 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the date of the first meeting between the FDA and Salix in
connection with the filing of the first NDA for a Foam Product;

 

  3.1.3 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the date of the first meeting between the FDA and Salix in
connection with the filing of the first NDA for an Oral Product;

 

  3.1.4 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the date of acceptance by the FDA of an NDA for the first
Foam Product;

 

  3.1.5 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the date of acceptance by the FDA of an NDA for the first
Oral Product;

 

  3.1.6 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of the Approval Date of the first Foam Product;

 

  3.1.7 the non-refundable and non-creditable sum of US $[*] ([*] US dollars)
within [*] days of Approval Date of the first Oral Product;

 

  3.1.8 for the period from Launch to the Patent Expiry Date in respect of each
Product, a Royalty at the rate of [*]% ([*] per cent) of all Net Sales of such
Product payable in accordance with Clause 5;

 

  3.1.9 for the period from the Patent Expiry Date to which ever shall be the
earlier of the expiry of the Term and the ANDA Date in respect of each Product,
a Royalty at the rate of [*]% ([*] per cent) of aggregate Net Sales of such
Product, payable in accordance with Clause 5; and

 

  3.1.10 for the period from the ANDA Date (if applicable) for the remainder of
the Term, in respect of each Product, a Royalty at the rate of [*]% ([*] per
cent) of aggregate Net Sales of such Product, payable in accordance with Clause
5.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

9



--------------------------------------------------------------------------------

3.2 Salix shall notify Falk promptly of any determination, filing or approval
which would trigger a payment by Salix to Falk under Clause 3.1 and the amount
of the payment required. Falk shall promptly invoice Salix for each payment
made.

 

4. MINIMUM ROYALTY PAYMENTS

 

4.1 Commencing with the first full Year following Launch of the first Foam
Product in respect of the Royalties due on Net Sales in respect of such Foam
Product, Salix shall pay to Falk in respect of each Year to the Patent Expiry
Date, subject to the provisions of Clause 4.4, a non-refundable Foam Product
Minimum Royalty Payment in respect of such Foam Product according to the
following schedule:

 

Year

  

Minimum Royalty Payment

Per Year (US $)

1    [*] 2    [*] 3    [*] 4 and thereafter    [*]

 

4.2 The Foam Product Minimum Royalty Payment shall be due and payable with the
Statement delivered to Falk under Clause 5.1 of Royalties due in respect of such
Foam Product within ninety (90) days of the end of the relevant Year Provided
that all Royalties paid in such Year in respect of the Foam Product shall be
credited against the Foam Product Minimum Royalty Payment and such payment shall
be made only in respect of the shortfall between the Foam Product Minimum
Royalty Payment and such Royalties based on actual Net Sales of the Foam Product
actually paid in such Year.

 

4.3 The Foam Product Minimum Royalty Payment shall cease on the Patent Expiry
Date in respect of a Foam Product and for the period from 1 January to such
Patent Expiry Date in such Year the Foam Product Minimum Royalty Payment shall
be apportioned over the Year and any shortfall shall be calculated by reference
to Royalties due in respect of Net Sales of the Foam Product in such period from
1 January to such Patent Expiry Date only.

 

4.4 In the event that at any time prior to such Patent Expiry Date in respect of
a Foam Product any Foam Product Market Assumption subsequently appears to be
incorrect or ill founded (a “Revision Circumstance”) and as a consequence of
such Revision Circumstance the Royalties payable to Falk based on the actual Net
Sales of Foam Products in the year following the occurrence of the Revision
Circumstance are less than the Foam Product Minimum Royalties payable to Falk
during such year, the Parties undertake to renegotiate in good faith the Foam
Product Minimum Royalty Payments due under Clause 4.1 for the following Years.

 

4.5 Commencing with the first full Year following Launch of the first Oral
Product in respect of the Royalties due on Net Sales in respect of such Oral
Product, Salix shall pay to Falk in respect of each Year to the Patent Expiry
Date, subject to the provisions of Clause 4.8 a non-refundable Oral Product
Minimum Royalty Payment in respect of such Oral Product according to the
following schedule:

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

10



--------------------------------------------------------------------------------

Year

  

Minimum Royalty Payment

Per Year (US $)

1    [*] 2    [*] 3    [*] 4 and thereafter    [*]

 

4.6 The Oral Product Minimum Royalty Payment shall be due and payable with the
Statement delivered to Falk under Clause 5.1 of Royalties due in respect of such
Oral Product within ninety (90) days of the end of the relevant Year Provided
that all Royalties paid in such Year in respect of the Oral Product shall be
credited against the Oral Product Minimum Royalty Payment and such payment shall
be made only in respect of the shortfall between the Oral Product Minimum
Royalty Payment and such Royalties based on actual Net Sales of the Oral Product
actually paid in such Year.

 

4.7 The Oral Product Minimum Royalty Payment shall cease on the Patent Expiry
Date in respect of a Oral Product and for the period from 1 January to such
Patent Expiry Date in such Year the Oral Product Minimum Royalty Payment shall
be apportioned over the Year and any shortfall shall be calculated by reference
to Royalties due in respect of Net Sales of the Oral Product in such period from
1 January to such Patent Expiry Date only.

 

4.8 In the event that at any time prior to the Patent Expiry Date in respect of
an Oral Product, any Oral Product Market Assumption subsequently appears to be
incorrect or ill founded (a “Revision Circumstance”) and as a consequence of
such Revision Circumstance the Royalties payable to Falk based on the actual Net
Sales of Oral Products in the year following the occurrence of the Revision
Circumstance are less than the Oral Product Minimum Royalties payable to Falk
during such year, the Parties undertake to renegotiate in good faith the Oral
Product Minimum Royalty Payments due under Clause 4.5 for the following Years.

 

4.9 In the event of any renegotiation of the Foam Product Minimum Royalty
Payments or the Oral Product Minimum Royalty Payments, under Clauses 4.4 and
4.8:

 

  4.9.1 each Party shall use its best endeavours to procure that any such
renegotiation shall be effected within a period of sixty (60) days from the date
of notice from either Party to the other Party notifying it of the Revision
Circumstance and the effect thereof on Net Sales for such year and requesting
renegotiation;

 

  4.9.2 any such renegotiation shall not in any circumstances effect any
increase in the Foam Product Minimum Royalty Payments or the Oral Product
Minimum Royalty Payments and shall effect only a reduction in the sums specified
in Clauses 4.1 and 4.5.

 

  4.9.3 any such renegotiation of the Foam Product Minimum Royalty Payments
under Clause 4.4 shall not in any circumstances effect any negotiation or change
in the Oral Product Minimum Royalty Payments and any such renegotiation of the
Oral Product Minimum Royalty Payments under Clause 4.8 shall not in any
circumstances effect any negotiation or change in the Foam Product Minimum
Royalty Payments.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

11



--------------------------------------------------------------------------------

  4.9.4 upon any such renegotiation the Parties shall review the manner in which
any such Revision Circumstance affects the Foam Product Market Assumptions or
Oral Product Market Assumptions, as applicable and shall consider the revised
Foam Product Market Assumptions or Oral Product Market Assumptions, as
applicable arising from such Revision Circumstance.

 

  4.9.5 in the event that the Parties are unable to agree the Foam Product
Minimum Royalty Payments upon any such renegotiation under Clause 4.4 or the
Oral Product Minimum Royalty Payments upon any such renegotiation under Clause
4.8, in such sixty (60) day period (or any agreed extended period) the Parties
agree that determination of any adjustment to the Foam Product Minimum Royalty
Payments or the Oral Product Minimum Royalty Payments, as applicable, shall be
referred to an independent expert (experienced in the negotiation of the
financial terms of commercial contracts in the pharmaceutical field) appointed
by the agreement of the Parties, or in the event that the Parties are unable to
agree on the appointment of any independent expert he shall be appointed, at the
request of either party by the President for the time being of The
Pharmaceutical Research and Manufacturers of America (PhRMA) who shall have the
authority to appoint such an independent expert. In determining any such
adjustment to the Foam Product Minimum Royalty Payments or the Oral Product
Minimum Royalty Payments:

 

  (i) such expert shall act as an expert and not as an arbitrator;

 

  (ii) the costs of such expert shall be borne as determined by the expert
taking account of the position of the Parties as at the date of referral to the
expert and the expert determination; and

 

  (iii) such expert shall make such determination in such manner as he
reasonably considers appropriate taking account of the Foam Product Market
Assumptions or the Oral Product Market Assumptions, as applicable, and any
adjustments thereto reasonably arising by reason of any Revision Circumstance;
and

 

  (iv) such expert’s determination shall in the absence of manifest error be
final and binding in respect of the Foam Product Minimum Royalty Payments or the
Oral Product Minimum Royalty Payments applicable after the date of such
determination; and

such expert shall be required to effect such determination within forty-five
(45) days of his appointment and any adjusted Foam Product Minimum Royalty
Payments or the Oral Product Minimum Royalty Payments shall take effect from the
date of the request for renegotiation made under Clauses 4.4 and 4.8 and the
Foam Product Minimum Royalty Payments or the Oral Product Minimum Royalty
Payments for such Year shall be adjusted pro rata from such date.

 

5. PAYMENT: GENERAL

 

5.1

Salix shall prepare a statement in respect of each Quarter which shall show in
reasonable detail for the Quarter in question the calculation of Royalties due
to Falk with respect to

 

12



--------------------------------------------------------------------------------

 

aggregate Net Sales. Such statement shall specify in reasonable detail the
calculation of Net Sales (in accordance with the definition set out in Clause 1)
in respect of each Product and the applicable Royalties due to Falk and such
other information relating to the calculation of Net Sales as Falk may
reasonably request from time to time. Such statement shall be submitted to Falk
within ninety (90) days of the end of the Quarter to which it relates together
with remittance for Royalties due to Falk in respect of each Product under
Clauses 3.1.8, 3.1.9 and 3.1.10 (as applicable).

 

5.2 Salix, its Affiliates and Sublicensees shall keep complete, true and
accurate books of account and records for the purpose or determining the amounts
payable or accountable hereunder. Such books and records shall be kept at one of
the principal places of Salix, its Affiliates and Sublicensees for a least seven
(7) years following the end of the calendar quarter to which they pertain. Falk
shall have the following audit rights:

 

  5.2.1 Upon the written request of Falk and, except with respect to an audit
permitted by Clause 5.2.2, not more than once in each Year, Salix shall permit
an independent certified public accounting firm of recognized good standing in
the US, selected by Falk, at Falk’s expense, to have access during normal
business hours, and upon reasonable prior written notice, to such of the records
of Salix as may be reasonably necessary to verify the accuracy of the
calculations of Royalties and other amounts due and payable under this Agreement
for any Year ending, except as otherwise permitted under Clause 5.2.2, not more
than [*] Years prior to the date of such request. If such accounting firm
concludes, as indicated by a written report delivered to each of the Parties,
that additional Royalties or other amounts were owed during such period, Salix
shall pay the additional Royalties or other amounts, as applicable, with
interest from the date originally due at the rate specified in Clause 5.3 within
sixty (60) days after the date on which such accounting firm’s written report is
delivered to Salix. Any overpayment of Royalties shall be fully creditable
against future royalties payable to Falk.

 

  5.2.2 If, and only if, the amount of any underpayment discovered as the result
of an audit conducted in accordance with Clause 5.2.1 is greater than [*]
percent ([*]%) of the total amount previously paid, then Salix shall reimburse
Falk for all costs related to such audit and Falk shall be entitled to conduct
an audit in accordance with Clause 5.2.1 for any Year ending not more than [*]
years prior to the date of such audit; provided, that in no event shall Falk
audit Salix more than twice in any Year.

 

5.3 Without prejudice to Falk’s rights under Clause 17.7 if any Royalty or any
other amount due and payable under this Agreement is overdue, Salix shall pay
interest thereon at an annual rate (but with interest accruing on a daily basis)
of [*] percent ([*]%) above the then-current U.S. prime rate, as published in
The Wall Street Journal, Eastern U.S. Edition. Such interest shall run from the
date upon which payment of such sum became due until payment thereof in full
together with such interest by Salix.

 

5.4 All sums due to Falk under this Agreement:-

 

  5.4.1 are, unless otherwise expressly stated, exclusive of any Value Added Tax
or equivalent sales tax which shall be payable (if applicable) on submission by
Falk of valid Value Added Tax invoices in respect thereof; and

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

13



--------------------------------------------------------------------------------

  5.4.2 shall be paid in full subject to deduction for withholding taxes,
charges and other duties that may be imposed in the Territory save insofar as
Falk shall be capable of obtaining a credit therefor. The Parties agree to
co-operate in all respects necessary to take advantage of such double taxation
agreements as may be available. If Salix is required to deduct or withhold it
will (i) promptly notify Falk of such requirement, (ii) pay to the relevant
authorities the full amount to be deducted or withheld promptly upon the earlier
of determining that such deduction or withholding is required or receiving
notice that such amount has been assessed against Falk and (iii) promptly
forward to Falk an official receipt (or certified copy), or other documentation
reasonably acceptable to Falk and obtainable by Salix, evidencing such payments
to such authorities.

 

5.5 All Royalties or other sums payable under this Agreement shall be paid in US
dollars by telegraphic transfer to such bank as Falk may designate for such
purpose.

 

6. OBLIGATIONS OF SALIX

 

6.1 Salix shall in accordance with the Foam Product Outline Development Plan
prepared and amended in accordance with Clause 6.2 and the Foam Product Outline
Marketing Plan prepared and amended in accordance with Clause 6.3:

 

  6.1.1 use all reasonable commercial efforts to obtain Approval for a Foam
Product at the earliest opportunity and for such purpose shall effect studies
and obtain such Product Data as may be required in connection with such
Approval. Salix shall commit such resources to the development of the Foam
Product as are specified in the Foam Product Outline Development Plan; it shall
use personnel with such skills and experience as are designed to accomplish
efficiently and expeditiously the Approval for the Foam Product as set forth in
the Foam Product Outline Development Plan;

 

  6.1.2 use reasonable commercial efforts to effect Launch of a Foam Product as
soon as reasonably practicable after the Approval Date of such Foam Product; and

 

  6.1.3 use reasonable commercial efforts throughout the Term and shall devote
financial resources, personnel and other resources as stipulated in the Foam
Product Outline Marketing Plan, to promote sales of Foam Products throughout the
Territory.

 

6.2 Within [*] months of the Effective Date, Salix shall submit to Falk the Foam
Product Outline Development Plan describing in as much detail as reasonably
possible Salix’s plan and time frame with respect to obtaining Approval for the
Foam Product and detail of the studies to be effected for such purpose. Such
Outline Development Plan shall provide for the first meeting between Salix and
the FDA in connection with the filing of the first NDA for a Foam Product to be
held within [*] months of the Effective Date. Thereafter,

 

  6.2.1 Salix shall regularly update the Foam Product Outline Development Plan
and shall notify Falk regularly of all such material updates and amendments to
the Foam Product Outline Development Plan and of its progress and performance
against the Foam Product Outline Development Plan;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

  6.2.2 shall use reasonable commercial efforts to perform in accordance with
the Foam Product Outline Development Plan.

 

  6.2.3 Salix shall notify and discuss with Falk, any material delay in the
performance of the Foam Product Outline Development Plan and shall notify Falk
of its proposals to rectify any such delay.

 

  6.2.4 Salix agrees that Falk may comment on the content of the Foam Product
Outline Development Plan and any changes or amendments thereto and Salix shall
revise the Foam Product Outline Development Plan from time to time as reasonably
required to take account of Falk’s comments thereon.

 

  6.2.5 Salix shall endeavour to obtain Falk’s agreement to the Foam Product
Outline Development Plan from time to time and in the event that the Parties are
unable to agree such matter shall be referred to a meeting of the CEOs of each
Party under Clause 27.1, provided that if notwithstanding such meeting there is
no agreement, the provisions of Clause 28 shall not apply and Salix shall be
entitled to implement and effect the Foam Product Outline Development Plan as
determined by it.

 

  6.2.6 Salix undertakes that it shall not in the Foam Product Outline
Development Plan propose or effect any clinical study in the Territory which
might reasonably be anticipated to have a material adverse effect on the Foam
Products in the Excluded Territory, without the prior consent of Falk, provided
that such consent shall not be unreasonably withheld or delayed in the event
that such clinical study is reasonably required to obtain Approval.

 

  6.2.7 In respect of each Year of the Term prior to Launch of the Foam Product,
the Parties shall on or before [*] in respect of the following Year, meet at a
mutually agreed location or by means of video or telephone conferencing to
discuss the contents of the Foam Product Outline Development Plan.

 

6.3 At least [*] months prior to the anticipated Approval Date for a Foam
Product, Salix shall submit to Falk the Foam Product Outline Marketing Plan
describing in as much reasonable detail as possible at the time Salix’s plan
relating to the manufacturing, promotion, marketing, sale and distribution of
the Foam Product. Thereafter,

 

  6.3.1 Salix shall regularly update the Foam Product Outline Marketing Plan and
shall notify Falk regularly of all such updates and amendments to the Foam
Product Outline Marketing Plan and of its progress and performance against the
Foam Product Outline Marketing Plan and shall use reasonable commercial efforts
to perform in accordance with the Foam Product Outline Marketing Plan.

 

  6.3.2 Salix shall notify and discuss with Falk its performance against the
Foam Product Outline Marketing Plan and shall notify Falk of its proposals to
remedy any material failure to perform in accordance with the Foam Product
Outline Marketing Plan.

 

  6.3.3

Salix agrees that Falk may comment on the content of the Foam Product Outline
Marketing Plan and any changes and amendments thereto and Salix

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

15



--------------------------------------------------------------------------------

 

shall revise the Foam Product Outline Marketing Plan from time to time as
reasonably required to take account of Falk’s comments thereon.

 

  6.3.4 Salix shall endeavour to obtain Falk’s agreement to the Foam Product
Outline Marketing Plan from time to time and in the event that the Parties are
unable to agree such matter shall be referred to a meeting of the CEOs of each
Party under Clause 27.1, provided that if notwithstanding such meeting there is
no agreement, the provisions of Clause 28 shall not apply and Salix shall be
entitled to implement and effect the Foam Product Outline Marketing Plan as
determined by it.

 

  6.3.5 In respect of each Year of the Term, the Parties shall on or before [*]
in respect of the following Year, meet at a mutually agreed location or by means
of video or telephone conferencing to discuss the contents of the Foam Product
Outline Marketing Plan including in particular Salix’ marketing strategy,
anticipated Net Sales and sales and promotion efforts in respect of the Foam
Product for such following Year.

 

6.4 Within [*] months of the Effective Date, Salix shall submit to Falk the Oral
Product Outline Development Plan describing in as much detail as reasonably
possible Salix’s plan and time frame with respect to obtaining Approval for the
Oral Product and detail of the studies to be effected for such purpose. Such
Outline Development Plan shall provide for the first meeting between Salix and
the FDA in connection with the filing of the first NDA for a Oral Product to be
held within [*] months of the Effective Date. Thereafter,

 

  6.4.1 Salix shall regularly update the Oral Product Outline Development Plan
and shall notify Falk regularly of all such material updates and amendments to
the Oral Product Outline Development Plan and of its progress and performance
against the Oral Product Outline Development Plan; and

 

  6.4.2 shall use reasonable commercial efforts to perform in accordance with
the Oral Product Outline Development Plan.

 

  6.4.3 Salix shall notify and discuss with Falk, any material delay in the
performance of the Oral Product Outline Development Plan and shall notify Falk
of its proposals to rectify any such delay.

 

  6.4.4 Salix agrees that Falk may comment on the content of the Oral Product
Outline Development Plan and any changes or amendments thereto and Salix shall
revise the Oral Product Outline Development Plan from time to time as reasonably
required to take account of Falk’s comments thereon.

 

  6.4.5 Salix shall endeavour to obtain Falk’s agreement to the Oral Product
Outline Development Plan from time to time and in the event that the Parties are
unable to agree such matter shall be referred to a meeting of the CEOs of each
Party under Clause 27.1, provided that if notwithstanding such meeting there is
no agreement, the provisions of Clause 28 shall not apply and Salix shall be
entitled to implement and effect the Oral Product Outline Development Plan as
determined by it.

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

16



--------------------------------------------------------------------------------

  6.4.6 Salix undertakes that it shall not in the Oral Product Outline
Development Plan propose or effect any clinical study in the Territory which
might reasonably be anticipated to have a material adverse effect on the Oral
Products in the Excluded Territory, without the prior consent of Falk, provided
that such consent shall not be unreasonably withheld or delayed in the event
that such clinical study is reasonably required to obtain Approval

 

  6.4.7 In respect of each Year of the Term prior to Launch of the Oral Product,
the Parties shall on or before [*] in respect of the following Year, meet at a
mutually agreed location or by means of video or telephone conferencing to
discuss the contents of the Oral Product Outline Development Plan.

 

6.5 At least [*] months prior to the anticipated Approval Date for an Oral
Product, Salix shall submit to Falk the Oral Product Outline Marketing Plan
describing in as much reasonable detail as possible at the time Salix’s plan
relating to the manufacturing, promotion, marketing, sale and distribution of
the Oral Product. Thereafter,

 

  6.5.1 Salix shall regularly update the Oral Product Outline Marketing Plan and
shall notify Falk regularly of all such updates and amendments to the Oral
Product Outline Marketing Plan and of its progress and performance against the
Oral Product Outline Marketing Plan and shall use reasonable commercial efforts
to perform in accordance with the Oral Product Outline Marketing Plan.

 

  6.5.2 Salix shall notify and discuss with Falk its performance against the
Oral Product Outline Marketing Plan and shall notify Falk of its proposals to
remedy any material failure to perform in accordance with the Oral Product
Outline Marketing Plan.

 

  6.5.3 Salix agrees that Falk may comment on the content of the Oral Product
Outline Marketing Plan and any changes and amendments thereto and Salix shall
revise the Oral Product Outline Marketing Plan from time to time as reasonably
required to take account of Falk’s comments thereon.

 

  6.5.4 Salix shall endeavour to obtain Falk’s agreement to the Oral Product
Outline Marketing Plan from time to time and in the event that the Parties are
unable to agree such matter shall be referred to a meeting of the CEOs of each
Party under Clause 27.1, provided that if notwithstanding such meeting there is
no agreement, the provisions of Clause 28 shall not apply and Salix shall be
entitled to implement and effect the Oral Product Outline Marketing Plan as
determined by it.

 

  6.5.5 In respect of each Year of the Term, the Parties shall on or before [*]
in respect of the following Year, meet at a mutually agreed location or by means
of video or telephone conferencing to discuss the contents of the Oral Product
Outline Marketing Plan including in particular Salix’ marketing strategy,
anticipated Net Sales and sales and promotion efforts in respect of the Oral
Product for such following Year.

 

6.6 In respect of any Oral Product which Salix shall determine to Exploit under
the terms of this Agreement, Salix shall in accordance with the Oral Product
Outline Development Plan prepared and amended in accordance with Clause 6.4 and
the Oral Product Outline Marketing Plan prepared and amended in accordance with
Clause 6.5:

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

17



--------------------------------------------------------------------------------

  6.6.1 use all reasonable commercial efforts to obtain Approval for an Oral
Product and for such purpose shall effect studies and obtain such Product Data
as may be required in connection with such Approval. Salix shall commit such
resources to the development of the Oral Product as are specified in the Oral
Product Outline Development Plan; it shall use personnel with such skills and
experience as are designed to accomplish efficiently and expeditiously the
Approval for the Oral Product as set forth in the Oral Product Outline
Development Plan;

 

  6.6.2 use reasonable commercial efforts to effect Launch of an Oral Product as
soon as reasonably practicable after the Approval Date of such Oral Product; and

 

  6.6.3 use reasonable commercial efforts throughout the Term and shall devote
financial resources, personnel and other resources as stipulated in the Oral
Product Outline Marketing Plan, to promote sales of Oral Products throughout the
Territory.

 

6.7 In respect of Clauses 6.1.3 and 6.6.3 such reasonable commercial efforts
shall in no event be less than used by Salix with respect to the
commercialisation of its own products of comparable commercial significance and
market potential or than used by other companies with respect to the
commercialisation of other products in the market of comparable commercial
significance and market potential in the Territory, to the relevant Foam Product
or Oral Product.

 

6.8 Salix undertakes to notify Falk of each proposed meeting with the FDA in
respect of any Foam Product or Oral Product and representatives of Falk may
attend any such FDA meeting (at Falk’s expense).

 

6.9 Salix shall keep Falk regularly informed of its progress in the development
of each Product and in the performance of its obligations under Clauses 6.1 and
6.6. Such information shall be made available to Falk in the form of reasonably
detailed written reports every [*] months. In immediate subsequence to the
furnishing of a report the Parties shall discuss its content in telephonic
meetings (including video conferencing). Furthermore, Falk may call additional
personal meetings as deemed necessary or appropriate in order to review and
discuss the progress in the development of each Product.

 

6.10 For the avoidance of doubt, Salix shall be solely responsible for the
performance of its obligations under Clauses 6.1 and 6.6 and no actions,
comments or recommendations of Falk under Clauses 6.2 or 6.3 or Clauses 6.4 or
6.5 shall affect such Salix obligations.

 

6.11 Salix shall use reasonable commercial efforts to manufacture or procure the
manufacture of Product whereby such manufacture shall be effected by an FDA
approved Third Party manufacturer to be identified by Salix. Falk shall have the
right to attend any inspection of the Third Party manufacturer or any proposed
Third Party manufacturer, effected by Salix (at Falk’s expense), at such times
as may be notified to it by Salix and Salix shall notify Falk of any such
inspection proposed to be effected by it.

 

6.12 Salix shall assist Falk as reasonably required in the event that Falk
wishes to use the Third Party manufacturer identified by Salix for manufacture
of a Product for use outside the Territory Provided that Falk undertakes not to
manufacture a Product in the Territory or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

18



--------------------------------------------------------------------------------

 

otherwise use such Salix Third Party manufacturer without the prior consent in
writing of Salix and acknowledges that in the event of any limited capacity of
any manufacturer in the Territory, Salix shall be entitled at all times to
obtain from such manufacturer in the Territory all such quantities of Product as
it may require for Exploitation in the Territory in priority to any supplies of
such Product required by Falk.

 

7. OBLIGATIONS OF FALK

 

7.1 Within 30 days of the Effective Date Falk shall deliver to Salix:

 

  7.1.1 the Falk IP; and

 

  7.1.2 the Falk Product Data.

 

7.2 Thereafter during the Term Falk shall (at its sole cost and expense) provide
to Salix such assistance as Salix may reasonably require in connection with the
performance of Salix’ obligations under Clause 6 and shall promptly deliver any
further Falk IP or Falk Product Data coming into the possession or control of
Falk.

 

8. PRODUCT DATA

 

8.1 In the event that Salix ascertains in respect of a Product that the FDA
requires additional Product Data to be filed before granting Approval, Salix
will at its own cost conduct such study(ies) (the “Studies”) in accordance with
the Foam Product Outline Development Plan or the Oral Product Outline
Development Plan, as applicable, in order to assist in obtaining such Approval
and will provide all medical resources and study monitors for such purpose.

 

8.2 The Foam Product Outline Development Plan and the Oral Product Outline
Development Plan shall contain details of anticipated Studies to be effected by
Salix. All clinical trial master files, in particular the study report and the
CRF Files, in respect of the Studies shall be made available to Falk. Salix
shall keep Falk informed as to conduct, progress and results of the Studies.
Falk acknowledges that in respect of any Product Data supplied to it by Salix,
it shall comply in all material respects with data privacy requirements
applicable to such Product Data.

 

8.3 All right, title and interest in all Product Data arising from any Studies
shall be jointly owned by Salix and Falk and either may use such Joint Product
Data without further payment or obligation to the other and each of the Parties
shall be free to use and Exploit such Joint Product Data and to incorporate it
in any regulatory filing Provided that Falk acknowledges that during the Term it
shall not and shall not authorise or permit any Third Party to use any Joint
Product Data in the Territory. Salix shall assign into the joint names of Salix
and Falk its rights in all such Joint Product Data as reasonably required by
Falk from time to time. Each Party undertakes to provide such assistance as may
reasonably be required by the other Party in connection with the protection of
the Joint Product Data from unauthorised use or disclosure and acknowledges that
the Joint Product Data shall be deemed Confidential Information of both Parties
under the terms of Clause 11. For the avoidance of doubt Joint Product Data
shall remain Joint Product Data for all purposes under this Agreement,
notwithstanding that it may relate in whole or in part to a Terminated Product
under Clause 18.1.

 

19



--------------------------------------------------------------------------------

9. TRADEMARKS

 

9.1 Salix shall have the sole right and responsibility for developing
trademark(s) for each Product in the Territory, including product names and
distinctive artwork and logos, and for seeking registration or other protection
of such trademark(s) in the Territory. Such trademark(s) shall be the subject of
a trademark application in the Territory (effected by Salix) and shall be
registered and maintained in the name of Salix at the sole expense of Salix.
However, trademark(s) to be used from time to time in the commercialization of
the Product in the Territory so selected by Salix shall be notified to Falk and
such trademark(s) shall be subject to the prior approval in writing of Falk,
such approval not to be unreasonably withheld or delayed. Insofar as permitted
by law and regulation in the Territory and subject to the Approval, all
packaging and printed literature for a Product offered for sale in the Territory
shall, if so and as long as so requested by Falk, display that such Product is
an innovation of Falk and that it is distributed under a license granted by
Falk.

 

9.2 Each Party shall notify the other, in writing, in the event of any
infringement of such trademark(s) used by Salix, or potential infringement of
such trademark(s), in the Territory coming to such Party’s attention. Salix
shall be entitled to take such action against any infringers or potential
infringers as Salix may in its sole discretion determine.

 

9.3 Falk undertakes that it shall not use or register any tradename or trademark
confusingly similar to the trademark(s) used by Salix on any Product in
accordance with Clause 9.1, without the prior consent of Salix which may
withhold consent in its absolute discretion in the event that it reasonably
considers that any such use may prejudice or otherwise affect the marketing of
any such Product in the Territory.

 

10. INTELLECTUAL PROPERTY OWNERSHIP AND INFRINGEMENT

 

10.1 Falk shall retain all rights, title and interest in and to the Falk IP and
the Falk Product Data, including any improvement, amendment, modification,
enhancement, discovery or invention to the Product or the use of the Product,
together with all Intellectual Property therein. In the event that Salix
develops, creates or identifies any improvement, amendment, modification,
enhancement, discovery or invention relating to a Product (“an Invention”),
Salix shall promptly disclose the Invention to Falk and shall take all such
actions and execute all such documents as may reasonably be required to procure
the sole ownership thereof by Falk, provided that such Invention shall be
licensed back to Salix for Salix to use and exploit the Invention under the
terms of this Agreement in such manner as it considers appropriate within the
Territory free of any payment in addition to the payments due under Clauses 3
and 4. Except as otherwise expressly provided in this Agreement, Salix has no
right, title or interest in any Invention, provided that ownership rights to
Joint Product Data resulting from the Studies shall be as described in Clause
8.3. All rights not expressly granted to Salix under this Agreement are reserved
by Falk. Salix shall not (and shall not attempt or purport to) file or prosecute
in any country any patent application which claims, discloses or uses or
purports to claim, disclose or use any Invention, without the prior express
written consent of Falk. Additionally, Salix shall not, directly or indirectly,
prevent or attempt to prevent Falk from filing or prosecuting in any country any
patent application which claims, discloses or uses or purports to claim,
disclose or use any Invention.

 

10.2

Falk shall at its own cost prosecute to grant all subsisting Patent applications
within the Falk Patents and shall maintain (including payment of all renewal
fees) and defend all

 

20



--------------------------------------------------------------------------------

 

such Patents granted pursuant to the patent rights existing as at the date
hereof in respect of the Falk Patents in force for the full term thereof
Provided Always that Falk shall be released from its obligation to maintain and
defend the Falk Patents under this Clause 10.2 where it is advised by
appropriately experienced patent counsel in the relevant jurisdiction that the
prospects for success or otherwise the merits of its case and the cost of
maintaining and defending the Falk Patents do not justify commercially the
relevant expenditure by Falk.

 

10.3 In the event that Salix at any time during the Term becomes aware of any
misappropriation or infringement or alleged misappropriation or infringement by
a Third Party (the “Infringer”) of any part of the Falk IP in the Territory,
Salix shall give prompt written notice thereof to Falk and (save only in respect
of the Joint Product Data, under Clause 10.4);

 

  10.3.1 Falk shall have the first right (but not the obligation) to take such
steps against an Infringer (including all injunctive, compensatory and other
remedies and relief) (collectively “Remedies”) as may be necessary or desirable
to prevent such infringement and preserve the Falk IP. Salix shall permit any
such Remedies to be brought in its name if permitted or required by law. Falk
may compromise or settle any of the Remedies in its sole discretion Provided
that Falk shall not make any settlement or compromise that adversely affects the
interests of Salix in respect of any Products in the Territory without the prior
consent in writing of Salix, such consent not to be unreasonably withheld or
delayed.

 

  10.3.2 In the event that Falk elects not to pursue Remedies with respect to
the Falk IP within the Territory within [*] days after notice in writing from
Salix requesting Falk to do so, Falk shall provide full details of such advice
to Salix. Thereafter, and in any event if Falk fails to pursue Remedies against
such Infringer, Salix shall have the right (but not the obligation) to pursue
Remedies against such Infringer; provided that Salix does not make any
settlement or compromise that adversely affects the interests of Falk in any
Products in the Excluded Territory without the prior consent of Falk, such
consent not to be unreasonably withheld or delayed and provided that if Falk has
commenced negotiations with an Infringer for discontinuance of such Infringement
within such [*] day period, Falk shall have an additional [*] day period to
conclude its negotiations before Salix may bring suit for such Infringement.

 

10.4 In the event that Salix at any time during the Term becomes aware of any
misappropriation or infringement or alleged misappropriation or infringement by
an Infringer of any part of the Joint Product Data in the Territory, Salix shall
give prompt written notice thereof to Falk and Salix shall have the first right
(but not the obligation) to take such Remedies as may be necessary or desirable
to prevent such infringement and preserve the Joint Product Data. Falk shall
permit any such Remedies to be brought in its name if permitted or required by
law. Salix may compromise or settle any of the Remedies in its sole discretion
Provided that Salix shall not make any settlement or compromise that adversely
affects the interests of Falk in respect of the Joint Product Data in the
Excluded Territory without the prior consent in writing of Falk, such consent
not to be unreasonably withheld or delayed.

 

10.5 In the event that either Party shall pursue Remedies under Clauses 10.3 or
10.4,

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

21



--------------------------------------------------------------------------------

  10.5.1 the other Party shall use all reasonable efforts to assist and
cooperate with the Party pursuing such Remedies, including providing access to
relevant documents and other evidence; and

 

  10.5.2 each Party shall bear its own costs and expenses relating to its
pursuit of Remedies or in providing assistance and cooperation; and

 

  10.5.3 any damages or other amounts collected by either Party shall be used,
(i) by the Party that pursued Remedies, to cover its costs and expenses
incurred; (ii) by the other Party to cover its costs and expenses, if any,
relating to the pursuit of such Remedies; and (iii) the remaining amount, shall
be allocated between Salix and Falk equitably as appropriate to reflect the loss
suffered by each Party in connection with the actions of the Infringer, and as
appropriate to reflect the basis on which such damages were awarded in any such
action to compensate for the loss of each Party.

 

10.6 In the event that a Third Party institutes a patent, trade secret or other
infringement suit against Salix or its Affiliates during the Term, alleging that
its Exploitation of the Product in the Territory infringes one or more Patents
or other Intellectual Property rights held by such Third Party (an “Action”),
Salix shall promptly notify Falk thereof in writing and promptly discuss with
Falk the best way to respond.

 

  10.6.1 Save as specified in Clause 10.6.2, Salix shall have the exclusive
right to defend and control the defense of any such Action using counsel of its
own choice, and the Action, subject to Clause 13, shall be at Salix’s own
expense; provided that Falk may participate in the defense and/or settlement of
such Action at its own expense with counsel of its choice and provided that
Salix shall not enter into any settlement to the extent that such Action and/or
the settlement of such Action is the subject of any claim made by Salix against
Falk for indemnification under Clause 13.1 except as agreed in writing between
the Parties, such agreement not to be unreasonably withheld and delayed. Salix
acknowledges that any such agreement of Falk to any such settlement shall be
without prejudice to the right of Falk to dispute any claim for indemnification
in respect thereof. Salix further acknowledges that in the event that Salix
enters into any settlement, without the agreement of Falk, in circumstances
where such Action and/or the settlement of such Action is not as at the date of
such settlement, the subject of any claim made by Salix against Falk for
indemnification under Clause 13.1, Salix shall not subsequently make any claim
for indemnification against Falk under Clause 13.1 in respect of such Action or
settlement.

 

  10.6.2 In the event that Falk shall have acknowledged its obligation to
indemnify Salix in respect of any such Action under Clause 13, Falk shall have
the exclusive right to defend and control the defense of any such Action using
counsel of its own choice, and the Action shall be at Falk’s own expense;
provided that Salix may participate in the defense and/or settlement of such
Action at its own expense with counsel of its choice and provided that Falk
shall not enter into any settlement relating to a Product in the Territory if
such settlement admits the invalidity or unenforceability of any of the Falk IP
except as agreed in writing between the Parties, such agreement not to be
unreasonably withheld and delayed.

 

22



--------------------------------------------------------------------------------

  10.6.3 In any such Action under Clauses 10.6.1 or 10.6.2, the Parties shall
cooperate with each other in connection with any such claim, suit or proceeding
and shall keep each other reasonably informed of any material developments in
connection with any such claim, suit or proceeding, including providing access
to relevant documents and other evidence.

 

  10.6.4 It is agreed by the Parties that in the event that any such Action;

 

  (a) arises in respect of any Third Party Patent, and by reason of any such
Action or any settlement or other resolution of the same, Salix is obliged to
effect payment of a royalty or other monetary compensation to the relevant Third
Party in respect of its use of rights in any Third Party Patent in the
Exploitation of the Products in the Territory, Falk agrees that Salix shall be
entitled to deduct from Royalties due to Falk under Clauses 3.1.8, 3.1.9 and
3.1.10 [*] percent ([*]%) of such royalties or other monetary compensation
payable by Salix to such Third Party up to a maximum deduction of [*]% ([*] per
cent) of Net Sales;

 

  (b) arises otherwise than in respect of any Third Party Patent and/or in
respect of Intellectual Property of a Third Party not revealed on any search of
the patent domain in the Territory prior to the Effective Date, Salix is obliged
to effect payment of a royalty or other monetary compensation to a Third Party
in respect of its use of rights in any Third Party Intellectual Property in the
Exploitation of the Products in the Territory, the Royalties due to Falk under
Clause 3.1, shall continue unamended and Salix shall not make any deduction in
respect thereof.

The foregoing shall not affect any liability of Falk under Clause 13, arising
out of or in connection with any Action.

 

11. CONFIDENTIALITY

 

11.1 Each Party undertakes that in relation to all confidential information of
the other Party which may be within or come into its possession in connection
with or arising from this Agreement or which it may generate in reliance on any
confidential information so disclosed (such confidential information of Falk to
include all information relating to the Falk IP and Falk Product Data and the
Manufacturing Technology and any Falk IP Invention and such confidential
information of Salix to include all information relating to the Salix Product
Data, any Salix Invention, marketing and development information and other
information delivered to Falk under Clause 6 (collectively “Confidential
Information”, comprising respectively “Falk Confidential Information” or “Salix
Confidential Information”, as applicable) it will keep the same secret and
confidential and will not at any time for any reason whatsoever disclose or
permit the same to be disclosed to any Third Party (save as provided in Clauses
11.3, 11.5 and 11.7 below).

 

11.2 The obligations of confidentiality contained in this Clause 11 shall not
extend to any part of the Confidential Information of the disclosing Party which
the recipient Party can show by documentary evidence:-

 

  11.2.1 shall (otherwise than by reason of any default by the recipient Party)
become freely available to the general public; or

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

23



--------------------------------------------------------------------------------

  11.2.2 was legally in its possession or control prior to the date upon which
it was received from the other Party free of any obligation of confidentiality;
or

 

  11.2.3 came into its possession or control legally from a Third Party free of
any obligation of confidentiality and otherwise than by reason of any breach of
any obligation of confidentiality by such Third Party subsequent to the date of
this Agreement; or

 

  11.2.4 was generated from research and development efforts by the
non-disclosing Party, its Affiliates or Sublicensees independent of disclosure
by the disclosing Party.

 

11.3 Either Party shall be permitted to disclose the other Party’s Confidential
Information at such times and in such manner as may be required by law or any
relevant regulatory authority or any relevant Stock Exchange regulation Provided
that in such circumstances it shall notify the other Party of such disclosure,
shall limit such disclosure to what is strictly required and shall endeavour
(insofar as is appropriate) to preserve the confidentiality of any such
Confidential Information so disclosed.

 

11.4 In the event that either Party is required at any time whilst it shall
retain any Confidential Information under the terms of this Agreement by any
relevant law or regulation to disclose all or any part of the Confidential
Information:

 

  11.4.1 it shall forthwith notify the other Party of such part of the
Confidential Information as may be required to be disclosed by law, the extent
to which such disclosure is required and the circumstances in which such
disclosure is required or effected pursuant to any applicable law; and

 

  11.4.2 it shall keep the other Party informed of the extent and nature of such
disclosure; and

 

  11.4.3 it shall ensure that any Party to whom all or any part of the
Confidential Information is disclosed by reason of any disclosure required by
law is made fully aware of the confidentiality obligations attaching to the
Confidential Information and shall (insofar as is possible) procure an
equivalent obligation of confidentiality from any such Party.

 

11.5 It is acknowledged that notwithstanding the provisions of Clause 11.1 above
each Party shall be entitled to disclose any Confidential Information of the
other Party to its agents, representatives, employees and consultants
(collectively “Third Party Recipients”) to the extent necessary to facilitate
the performance of its obligations in connection with this Agreement Provided
that any such disclosure shall be limited to what is necessary in order to
facilitate the performance of such obligations and the disclosing Party shall
procure that any Third Party Recipient shall be bound by obligations of
confidentiality substantially similar to the provisions of this Clause 11.

 

11.6 Subject to the provisions of Clause 11.9 neither Party shall issue any
press release or communication to be published by or in the media in any manner
concerning the subject matter of this Agreement without the prior written
consent of the other Party (such consent not to be unreasonably withheld or
delayed).

 

24



--------------------------------------------------------------------------------

11.7 For the avoidance of doubt it is acknowledged that subject to the terms of
Clauses 11.3, 11.4 and 11.5 Falk may disclose the Joint Product Data to the
extent reasonably required in connection with obtaining regulatory approval for
the Product in any part of the Excluded Territory and Salix may use and disclose
the Joint Product Data as may reasonably be required in connection with its
Exploitation of the Product in the Territory. It is further acknowledged that,
subject to Clauses 11.3, 11.4 and 11.5, the terms of this Agreement and the
contents of Schedules 3, 4 and 5 shall constitute Confidential Information of
each Party under the terms of this Clause 11.

 

11.8 The obligations of both Parties under Clauses 11.1 to 11.6 (inclusive)
shall remain in force for the Term and continue thereafter for a period of five
(5) years.

 

11.9 The Parties agree that each Party may within the period of ten days
following the Effective Date issue a press release in the form of Schedule 2.

 

12. REPRESENTATIONS AND WARRANTIES

 

12.1 Salix hereby represents and warrants to Falk as at the Effective Date as
follows:

 

  12.1.1 Salix is a company duly organized, validly existing and in good
standing under the laws of California;

 

  12.1.2 Salix has full power, authority and legal right to execute and deliver
this Agreement and to perform its obligations hereunder;

 

  12.1.3 the execution and delivery of this Agreement by Salix has been duly
authorized by all necessary actions of Salix;

 

  12.1.4 this Agreement is a legal and valid obligation of Salix, binding upon
Salix and enforceable in accordance with its terms;

 

  12.1.5 the execution, delivery and performance of this Agreement do not and
will not violate any provision of any indenture, agreement or other instrument
or document to which Salix is a party or by which any of its assets or
properties is bound or affected or be in conflict with or result in a breach of
or constitute a default under any such indenture, agreement, instrument or
document; and

 

  12.1.6 other than consents, authorizations, filings, notices and other acts
that have been obtained or anticipated in this Agreement, no consent or
authorization of, filing with, notice to or other act by or in request of, any
governmental authority or any other person, in the name of Salix, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement.

 

12.2 Falk hereby represents and warrants to Salix as at the Effective Date as
follows:

 

  12.2.1 Falk is a corporation duly organized and in good standing under the
laws of Germany;

 

  12.2.2 Falk has the full power and legal right to execute and deliver this
Agreement, grant the rights granted to Salix hereby and perform Falk’s
obligations hereunder;

 

25



--------------------------------------------------------------------------------

  12.2.3 the execution and delivery of this Agreement by Falk has been duly
authorised by all necessary actions on the part of Falk;

 

  12.2.4 this Agreement is a legal and valid obligation of Falk, binding upon
Falk and enforceable in accordance with its terms;

 

  12.2.5 the execution, delivery and performance of this Agreement do not and
will not violate any provision of any indenture, agreement or other instrument
or document to which Falk is a party or by which any of its assets or properties
is bound or affected or be in conflict with or result in a breach of or
constitute a default under any such indenture, agreement, instrument or
document;

 

  12.2.6 other than consents, authorizations, filings, notices and other acts
that have been obtained or anticipated in this Agreement, no consent or
authorization of, filing with, notice to or other act by or in request of, any
governmental authority or any other person, in the name of Falk, is required in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement;

 

  12.2.7 there is no action or proceeding nor, so far as Falk is aware (due
inquiry having been made), any threat of an action or proceeding that would
materially and adversely affect the rights granted to Salix herein in respect of
any Product Provided that this warranty is not given in respect of any matter
relating to a Third Party Patent where the warranties are given only as in
Clause 12.2.9;

 

  12.2.8 Falk is not aware of any Patents or Patent applications that may in
Falk’s reasonable opinion, interfere in any material manner with the
Exploitation by Salix of the Product under the terms of this Agreement Provided
that this warranty is not given in respect of any matter relating to a Third
Party Patent where the warranties are given only as in Clause 12.2.9;

 

  12.2.9 in respect of the Third Party Patents, there is no action or proceeding
against Falk or any Falk Affiliate and Falk is not aware of any notification to
Falk or any Falk Affiliate alleging the ability of a Third Party to commence any
action or proceeding in connection with any Third Party Patent, against Falk or
any of its Affiliates, that would materially and adversely affect the rights
granted to Salix herein in respect of any Product in the Territory;

 

  12.2.10 the Falk Patents, the Falk IP and Falk Product Data includes all
Intellectual Property, Know-how and Confidential Information in the possession,
custody or control of Falk which is to the best of the scientific judgement of
Falk reasonably required for the Exploitation of the Product by Salix under the
terms of this Agreement;

 

  12.2.11 to the best of Falk’s scientific judgement, the Falk Patents, the Falk
IP and Falk Product Data (including all documents recording or embodying the
same) supplied to Salix by Falk under Clause 7 are true, accurate and up to
date;

 

  12.2.12 there are in respect of any part of the Territory:

 

26



--------------------------------------------------------------------------------

  (a) no outstanding orders, judgments, injunctions, awards or decrees of any
court or arbitrator or any other governmental regulatory body relating to any
Product;

 

  (b) no challenges, oppositions, actions, suits, personal injury or product
liability or other claims, legal, administrative or arbitral proceedings or
investigations against Falk, its Affiliates or sublicensees pending or
threatened against or relating to any Product which have had or in the
reasonable opinion of Falk may have a material adverse effect on the
Exploitation of any Product in the Territory; and

 

  (c) Falk is not aware of any written communication from or to the FDA which
indicates that any application for Approval is likely to be rejected.

 

  12.2.13 there are in respect of any part of the Excluded Territory so far as
Falk is aware having made diligent enquiry;

 

  (a) no outstanding orders, judgments, injunctions, awards or decrees of any
court or arbitrator or any other governmental regulatory body relating to any
Product;

 

  (b) no challenges, oppositions, actions, suits, personal injury or product
liability or other claims, legal, administrative or arbitral proceedings or
investigations against Falk, its Affiliates or sublicensees pending or
threatened against or relating to any Product which have had or in the
reasonable opinion of Falk may have a material adverse effect on the
Exploitation of any Product in the Territory; and

 

  (c) Falk is not aware of any written communication from or to a regulatory
authority which indicates that any marketing authorisation or product approval
granted in respect of any Product in the Excluded Territory are likely to be
invalid or subject to challenge, revocation or withdrawal or that applications
for any of the same are likely to be rejected.

 

  12.2.14 Falk is the sole legal and beneficial owner of all right title and
interest in and to the Falk Patents free of any lien, charge or encumbrance; and

 

  12.2.15 the Falk Patents are valid and enforceable and no act or omission has
occurred whereby any of the Falk Patents has ceased to be valid and enforceable
and no circumstance exists which might cause any of the Falk Patents to cease to
be valid and enforceable;

 

  12.2.16 the copies of the first and signature pages and Exhibit A of the CyDex
Agreement extracted in the form disclosed to Salix by Falk on 13 February 2008
are true and accurate copies of each such page and Exhibit A of the CyDex
Agreement; and

 

  12.2.17 CyDex has non-exclusive rights under the Falk Patents in respect of
the CyDex Field of Use only and nothing contained in the CyDex License will
affect, limit or restrict the Exploitation by Salix of any Product in the
Territory in any indication in the field of gastroenterology and hepatology.

 

27



--------------------------------------------------------------------------------

12.3 The warranties expressly set forth in this Clause 12 by each Party are
exclusive and no other warranty, written or oral, is expressed or implied. Other
than as expressly set forth in this Clause 12, Falk makes no warranty to Salix
of any kind whether express, implied or statutory, regarding any Product and
expressly disclaims all warranties and terms of non-infringement of Third Party
rights, quality, fitness for a particular purpose or merchantability and Salix
acknowledges and agrees that there are known and unknown inherent risks involved
in developing a pharmaceutical product in the Territory. Furthermore, save in
respect of any breach of warranty by Falk, Falk will not be liable to Salix in
any amount in the event that Salix is unable to develop a Product or in the
event that a Product is not approved for sale or distribution in the Territory.

 

12.4 Each party acknowledges that in entering into this Agreement it does not do
so on the basis of and does not rely on any representation or warranty or other
provision (except as expressly provided herein) and all conditions, warranties
or other terms implied by statute or common law are hereby excluded to the
fullest extent permitted by law.

 

12.5 Salix acknowledges that in respect of the exercise by it of the rights
granted under this Agreement it is not authorised to and shall not make any
warranty, express or implied, on behalf of Falk.

 

13. INDEMNIFICATION AND LIABILITY

 

13.1 Falk shall defend, indemnify and hold Salix, its Affiliates and
Sublicensees (the “Salix Indemnitees”) harmless from any claim, liability,
damage or loss (including reasonable attorneys’ fees and disbursements)
(“Losses”) arising out of:

 

  13.1.1 any breach by Falk of the representations, warranties given under
Clause 12.2; or

 

  13.1.2 the manufacture and/or Exploitation of a Product by Falk, its
Affiliates or licensees outside the Territory,

save to the extent that the event giving rise to such Losses is not an event
which would give rise to an indemnification obligation of Salix under Clause
13.2 and provided that Falk shall have no obligation to indemnify any Salix
Indemnitee against any Losses in connection with any product liability claim
arising solely out of the manufacture, use or sale of the Product by Salix and
its Affiliates and Sublicensees, regardless of whether such claim arises in
tort, contract, strict liability, product liability or any other legal theory.

 

13.2 Salix shall defend, indemnify and hold Falk and its Affiliates harmless
from any Losses arising out of:

 

  13.2.1 any breach by Salix of the representations and warranties given under
Clause 12.1; or

 

  13.2.2 the manufacture and/or Exploitation of a Product by Salix, its
Affiliates or Sublicensees in the Territory;

save to the extent that the event giving rise to such Losses in respect of
Salix’s or its Affiliates’ or Sublicensees’ Exploitation of such Product is not
an event which would give rise to an indemnification obligation of Falk under
Clause 13.1.

 

28



--------------------------------------------------------------------------------

13.3 Each indemnified Party agrees to give the indemnifying Party prompt written
notice of any Losses or the discovery of a fact upon which such indemnified
Party intends to base a request for indemnification hereunder.

 

13.4 Each Party shall furnish promptly to the other copies of all papers and
official documents received in respect of any Losses. The indemnified Party
shall cooperate as reasonably requested by the indemnifying Party in the defence
against any Losses.

 

13.5 With respect to Losses relating to all matters as to which the indemnifying
Party shall have acknowledged in writing the obligation to indemnify the
indemnified Party hereunder, the indemnifying Party shall have the sole right to
control the defence of such matter; Provided that the indemnifying Party shall
obtain the written consent of the indemnified Party, prior to ceasing to defend,
settling or otherwise disposing of any Losses if as a result thereof (i) the
indemnified Party would become subject to injunctive or other equitable relief
or any remedy other than the payment of money by the indemnifying Party or
(ii) the business of the indemnified Party would be adversely affected. The
indemnified Party shall have the right to control the defence of all other
matters; Provided that the indemnifying Party shall not be liable for any
settlement or other disposition of a Loss by the indemnified Party which is
reached without the written consent of the indemnifying Party, which consent
shall not be unreasonably withheld.

 

13.6 Except as provided above, the costs and expenses, including reasonable fees
and disbursements of counsel, incurred by any indemnified Party in connection
with any claim shall be reimbursed on a Quarterly basis by the indemnifying
Party, without prejudice to the indemnifying Party’s right to contest the
indemnified Party’s right to indemnification and subject to refund in the event
the indemnifying Party is ultimately held not to be obligated to indemnify the
indemnified Party.

 

13.7 Except in circumstances of gross negligence or wilful misconduct by a Party
or its Affiliates and save as may be required in connection with any indemnity
under this Clause 13;

 

  13.7.1 neither Falk or Salix shall be liable to the other for special,
exemplary, indirect, incidental, punitive or consequential damages, whether in
contract, warranty, negligence, tort, strict liability or otherwise;

 

  13.7.2 the aggregate liability of Falk for damages in connection with any
claim or action arising under the terms of or in connection with this Agreement,
whether in contract, warranty, negligence, tort, strict liability or otherwise,
shall not exceed [*] US dollars (US $[*]).

 

14. ADVERSE REACTIONS REPORTING

 

14.1 Salix and Falk agree to exchange adverse event information in such manner
and following such procedure as may be agreed between the Parties after the
Effective Date before Launch of the first Product.

 

15. RESTRICTIONS

 

15.1

Each of Falk and Salix agrees that during the Term, neither of them shall
directly or indirectly solicit or encourage any employee or consultant of the
other to leave or terminate such employment or consultancy for any reason,
including without limitation,

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

29



--------------------------------------------------------------------------------

 

becoming employed or otherwise engaged in any capacity by such Party (or any
person or entity associated with such Party) nor shall it assist others in doing
so.

 

15.2 Falk undertakes and covenants that it shall not within the Territory either
directly or indirectly during the Term be involved in the marketing, use, sale
or exploitation of any product containing the Compound Provided that such
restriction shall cease to apply in respect of the marketing, use, sale or
exploitation in the Territory of any Terminated Product under Clause 18.1, after
the effective date of termination of the rights and obligations of Salix under
this Agreement in respect of such Terminated Product.

 

16. FORCE MAJEURE

 

16.1 In the event that the performance of the obligations of either Party is
prevented, restricted or hindered by any event of Force Majeure such Party:-

 

  16.1.1 shall not be liable to the other Party for any damages arising from any
breach of the terms of this Agreement caused by Force Majeure; and

 

  16.1.2 shall immediately serve notice in writing on the other Party specifying
the nature of the Force Majeure, its effect upon its performance of this
Agreement and the period of time in which it is anticipated to apply; and

 

  16.1.3 shall use its reasonable endeavours to overcome the Force Majeure and
resume its proper performance of its obligations under this Agreement.

 

17. TERMINATION

 

17.1 This Agreement shall become effective as of the Effective Date and unless
earlier terminated pursuant to the other provisions of this Clause 17 shall
continue in full force and effect for the Term.

 

17.2 In the event that

 

  17.2.1 by reason of a recall of a Foam Product in the Excluded Territory,
suspension of the Exploitation of a Foam Product in the Excluded Territory or a
recall or suspension of any foam products containing the Compound in the
Territory, Salix reasonably considers that the Foam Product is unlikely to
obtain Approval in the Territory, Salix, after discussion and consultation with
Falk, may terminate its obligations under this Agreement in respect of the Foam
Product only, on thirty (30) days notice at any time prior to the Approval Date
for a Foam Product;

 

  17.2.2 by reason of a recall of a Oral Product in the Excluded Territory,
suspension of the Exploitation of a Oral Product in the Excluded Territory or a
recall or suspension of any oral products containing the Compound in the
Territory, Salix reasonably considers that the Oral Product is unlikely to
obtain Approval in the Territory, Salix, after discussion and consultation with
Falk, may terminate its obligations under this Agreement in respect of the Oral
Product only on thirty (30) days notice at any time prior to the Approval Date
for a Oral Product;

and each Party undertakes promptly to notify the other Party in writing if it
becomes aware of any such recall or suspension.

 

30



--------------------------------------------------------------------------------

17.3 Notwithstanding the obligations of Salix under Clauses 6 and 8.1, Salix may
terminate its obligations under this Agreement in respect of any Foam Product
only:

 

  17.3.1 after the Phase III Clinical Trials for any Foam Product, if it
determines [*] for the Foam Product;

 

  17.3.2 if Salix considers it appropriate and is willing to effect further
Phase III Clinical Trials, provided that Salix has performed its obligations
under Clause 6.1 and used reasonable commercial efforts to effect development of
the Foam Product in accordance with the Foam Product Outline Development Plan
and as reasonably anticipated to be required to obtain Approval for the Foam
Product and provided that it shall consult with Falk and keep Falk fully
informed as to the conduct of such further trials (in accordance with Clause
6.2), on completion of such further Phase III Clinical Trials for such Foam
Product, if Salix determines [*] for the Foam Product;

 

  17.3.3 after the first and any subsequent meetings between Salix and the FDA
in respect of such Foam Product if Salix reasonably considers that it is
unlikely to obtain Approval for such Foam Product or that the requirements of
the FDA in connection with obtaining such Approval are such that it is not in
the reasonable commercial interests of Salix to pursue such Approval

and such termination shall in each circumstance be effected by service of thirty
(30) days’ written notice by Salix to Falk.

 

17.4 Notwithstanding the obligations of Salix under Clauses 6 and 8.1, Salix may
terminate its obligations under this Agreement in respect of any Oral Product
only:

 

  17.4.1 after the Phase III Clinical Trials for any Oral Product, if it
determines [*] for the Oral Product;

 

  17.4.2 if Salix considers it appropriate and is willing to effect further
Phase III Clinical Trials, provided that Salix has performed its obligations
under Clause 6.6 and used reasonable commercial efforts to effect development of
the Oral Product in accordance with the Oral Product Outline Development Plan
and as reasonably anticipated to be required to obtain Approval for the Oral
Product and provided that it shall consult with Falk and keep Falk fully
informed as to the conduct of such further trials (in accordance with
Clause 6.4), on completion of such further Phase III Clinical Trials for such
Oral Product, if Salix determines [*] for the Oral Product;

 

  17.4.3 after the first and any subsequent meetings between Salix and the FDA
in respect of such Oral Product if Salix reasonably considers that it is
unlikely to obtain Approval for such Foam Product or that the requirements of
the FDA in connection with obtaining such Approval are such that it is not in
the reasonable commercial interests of Salix to pursue such Approval

and such termination in each such circumstance shall be effected by service of
thirty (30) days’ written notice by Salix to Falk.

 

17.5 Salix may terminate its obligations under this Agreement;

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

31



--------------------------------------------------------------------------------

  17.5.1 in respect of any Foam Product at any time after the Approval Date for
such Foam Product, if Salix reasonably considers that the continued Exploitation
of such Foam Product in the Territory by Salix is no longer in the commercial
interests of Salix, provided that [*] prior to Salix effecting any such
termination; or

 

  17.5.2 in respect of any Oral Product at any time after the Approval Date for
such Oral Product, if [*] prior to Salix effecting any such termination;

such termination to be made by Salix providing twenty four months’ written
notice to Falk Provided that Falk may in its sole discretion reduce such notice
period or permit termination during such notice period. During such notice
period all obligations of Salix under this Agreement in respect of such Foam
Product or such Oral Product, as applicable, shall continue in full force and
effect (including in particular all payment obligations) and the obligation to
effect payment of Foam Product Minimum Royalties or Oral Product Minimum
Royalties, as applicable, shall be apportioned over the relevant part Years up
to the date of expiry of such notice period (or earlier termination permitted by
Falk) and any shortfall shall be calculated by reference to Royalties due in
respect of Net Sales of such Foam Product or such Oral Product, as applicable,
in such period to the date of expiry of such notice or earlier termination.

 

17.6 Falk may terminate this Agreement, by service of [*] days notice in
writing,

 

  17.6.1 in respect of the first Foam Product only, within [*] months
immediately following the date of the first meeting between the FDA and Salix in
connection with the filing of the first NDA for a Foam Product, if during such
[*] month period Salix shall have failed to commence activities under the Foam
Product Outline Development Plan under the terms of Clause 6.2 (as amended as
applicable) towards obtaining an Approval for the Foam Product Provided that no
such notice of termination shall be effective if during such [*] day notice
period Salix shall serve a counter notice on Falk that it wishes to avoid
termination of this Agreement in respect of such Foam Product and acknowledging
an obligation to pay within seven days of the date of such Salix counter notice
and on each anniversary of such Salix counter notice date until the Approval
Date of such Foam Product, the sum of US$ [*] ([*] US Dollars), provided that
Salix shall be entitled to set off in full all sums paid under this Clause
17.6.1 up to the Approval Date against sums due from Salix in respect of such
Foam Product on the Approval Date under Clause 3.1.6 ; or

 

  17.6.2 in respect of the first Oral Product only, within [*] months
immediately following the date of the first meeting between the FDA and Salix in
connection with the filing of the first NDA for a Oral Product, if during such
[*] month period Salix shall have failed to commence activities under the Oral
Product Outline Development Plan under the terms of Clause 6.4 (as amended as
applicable) towards obtaining an Approval for the Oral Product Provided that no
such notice of termination shall be effective if during such [*] day notice
period Salix shall serve a counter notice on Falk that it wishes to avoid
termination of this Agreement in respect of such Oral Product and acknowledging
an obligation to pay within seven days of the date of such Salix counter notice
and on each anniversary of such Salix counter notice date until the Approval
Date of such Oral Product, the sum of US$ [*] ([*] US Dollars),

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

32



--------------------------------------------------------------------------------

 

provided that Salix shall be entitled to set off in full all sums paid under
this Clause 17.6.2 up to the Approval Date against sums due from Salix in
respect of such Oral Product on the Approval Date under Clause 3.1.7.

 

17.7 In the event there shall have occurred a material adverse breach of this
Agreement or a material adverse default in the observance or performance of any
provision of this Agreement by a Party (the “Defaulting Party”), the Party
claiming the same (the “Non Defaulting Party”) shall promptly provide detailed
notice thereof to the Defaulting Party.

 

  17.7.1 the Defaulting Party shall have sixty (60) days from the date of
receipt of such notice to cure the material adverse breach or material adverse
default detailed in such notice and, if the same is timely cured within such
sixty (60) day period the provisions of this Agreement shall remain in full
force and effect. In the event that the material adverse breach or material
adverse default detailed in such notice cannot with due diligence be cured
within such sixty (60) day period, and the Defaulting Party promptly notifies
the Non Defaulting Party of the period (not exceeding 120 days) in which it
anticipates that it can be cured, the time to cure such material adverse breach
or material adverse default shall be extended for such period (up to a maximum
of 120 days) as may be necessary to cure the same with all due diligence. This
Agreement may be terminated forthwith by service of notice in writing by the Non
Defaulting Party in the event that the Defaulting Party shall fail to cure such
material adverse breach or material adverse default within such initial or
extended period.

 

  17.7.2 where such material adverse breach relates only to a Foam Product or an
Oral Product, the Non Defaulting Party may at its option, exercised in the sole
discretion of the Non Defaulting Party under this Clause 17.7.2, terminate the
Agreement only in respect of such Foam Product or Oral Product and in such
circumstances the terms of Clause 18.1 shall apply;

 

  17.7.3 the right of a Party to terminate this Agreement, under this Clause
17.7, in whole or in respect only of a Foam Product or an Oral Product, shall
not be affected in any way by its waiver or failure to take action with respect
to any prior breach or default and shall be without prejudice to any other
rights of the Non Defaulting Party in connection with any such material adverse
breach or material adverse default.

 

17.8 In the event that Salix suffers a Change of Control it shall promptly
notify Falk of such event and Falk may within a period of thirty (30) days after
the date of such notice terminate this Agreement by service of four (4) months
notice of termination to Salix Provided That this Agreement shall not terminate
upon the expiry of such notice period, if on or before the expiry of such four
(4) month notice period Salix shall pay to Falk a sum (the “Non Termination
Payment”);

 

  17.8.1 In the event that such Change of Control occurs at any time prior to
[*], the Non Termination Payment shall be US $[*] ([*] US dollars) In such
circumstances where the Non Termination Payment is paid prior to the first
Approval Date, the Non Termination Payment shall [*]. Provided that in the event
that the Non Termination Payment is made after the first Approval Date [*].

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

33



--------------------------------------------------------------------------------

  17.8.2 In the event that such Change of Control occurs at any time after [*],
the Non Termination Payment shall be [*]. In such circumstance [*]

 

18. CONSEQUENCES OF TERMINATION.

 

18.1 In the event of

 

  18.1.1 any termination by Salix under any of Clauses 17.2, 17.3, 17.4 or 17.5
of its rights under this Agreement in respect of any Foam Product or Oral
Product only,

 

  18.1.2 any effective termination by Falk under Clause 17.6 of the rights of
Salix under this Agreement in respect of any Foam Product or Oral Product only;
or

 

  18.1.3 any termination by either party under Clause 17.7 of this Agreement in
respect of a Foam Product or an Oral Product only,

(as applicable a ‘Terminated Product’) all rights and obligations of Salix in
respect of such Terminated Product shall cease and Salix shall:

 

  18.1.4 cease development and Exploitation of the Terminated Product; and

 

  18.1.5 take all such actions as may reasonably be required to effect a
transfer to Falk (or as it may direct) of any NDA and any Approval for such
Terminated Product; and

 

  18.1.6 transfer to Falk or as it may direct any trademark used on the
Terminated Product in the Territory under the provisions of Clause 9;

and the definition of ‘Product’ in Clause 1.1 shall be amended such that with
effect from the effective date of termination in respect of a Terminated
Product, ‘Product’ shall for all purposes under this Agreement exclude such
Terminated Product provided that this Agreement shall continue in accordance
with its terms in respect of all Products excluding only such Terminated
Product. In the event that by reason of any termination by Salix under any of
Clauses 17.2, 17.3, 17.4 or 17.5, by Falk under Clause 17.6 or by either party
under clause 17.7.2, the rights and obligations of Salix in respect of all
Products shall be terminated and there shall be no Product in development or
being Exploited under the terms of this Agreement by Salix, on the effective
date of the last such termination, this Agreement shall terminate in its
entirety and the terms of clause 18.2 shall apply.

 

18.2 Upon the effective date of termination by either party of this Agreement in
its entirety under Clause 17.7 or on any termination by Falk of this Agreement
under Clause 17.8 on the expiry of the notice period under Clause 17.8 (in the
event that Salix shall not have paid the Non Termination Payment) or the
effective date of the last termination under the proviso to Clause 18.1:

 

  18.2.1 all rights and licenses of Salix under this Agreement with respect to
the Territory shall immediately terminate and Salix shall;

 

  (i) cease all use of the Falk IP and the Falk Product Data; and

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

34



--------------------------------------------------------------------------------

  (ii) cease development and Exploitation of all Products; and

 

  (iii) immediately return to Falk all relevant records and materials in its
possession or control containing or comprising Falk’s Know-How and Confidential
Information (except one copy of which may be retained in Salix’s confidential
files for archival purposes); and

 

  (iv) provide Falk with copies of all Joint Product Data (if any) not
previously provided to Falk; and

 

  (v) take all such actions as may reasonably be required to effect a transfer
to Falk (or as it may direct) of any NDA and any Approval for a Product; and

 

  (vi) transfer to Falk or as it may direct any trademark used on any Products
in the Territory under the provisions of Clause 9.

 

  18.2.2 Salix shall, and shall cause its Affiliates and Sublicensees to,
immediately cease all Exploitation of any Product. However, if such termination
occurs after the Approval Date, Salix shall be entitled to sell all stock of
Products in its possession or control during a period of three (3) months after
the effective date of termination (save only where termination arises on expiry
of the notice period under Clause 17.8) Provided that if so required by notice
in writing served by Falk on Salix within 30 days of the effective date of
termination Salix shall sell and Falk shall purchase all such stock of Product
at a price calculated as the cost to Salix incurred in respect of the
manufacture of such stock of Product.

 

  18.2.3 save only as provided in respect of Royalties and other sums accrued
due to Falk prior to the effective date of termination, no further payment shall
be due from Salix either upon such termination or otherwise under the terms of
this Agreement after the effective date of termination.

 

18.3 Termination of this Agreement for any cause shall not bring to an end:

 

  18.3.1 the confidentiality obligations of the Parties hereunder; and

 

  18.3.2 Salix's obligation to pay Royalties or other sums which have accrued
due to Falk up to and including the effective date of termination, in accordance
with Clause 5;

 

  18.3.3 any provision of this Agreement which in order for full effect to be
given thereto needs to survive termination of this Agreement.

 

18.4 Any termination of this Agreement shall be without prejudice to the rights
and remedies of either Party with respect to any of the provisions of this
Agreement or arising out of breaches prior to such termination and shall not
relieve either Party of any obligations or liability accrued hereunder prior to
such termination including, without limitation, indemnity obligations and
confidentiality obligations, nor rescind or give rise to any right to rescind
anything done or payments made or other consideration given hereunder prior to
the time of such termination.

 

35



--------------------------------------------------------------------------------

18.5 If this Agreement expires upon the expiration of the Term in respect of all
Products, the licenses granted hereunder shall continue thereafter on a non
exclusive basis and shall be fully paid-up and perpetual and for the avoidance
of doubt;

 

  18.5.1 Salix shall thereafter be entitled to Exploit Products in the Territory
free of any further payment to Falk; and

 

  18.5.2 Falk shall be entitled either itself or by a Third Party to exploit
Products in the Territory.

 

19. NOTICES

 

19.1 All notices, statements or other documents that either Party shall be
required or shall desire to give to the other hereunder shall be in writing and
shall be given by the Parties only as follows:

 

  19.1.1 by personal delivery; or

 

  19.1.2 by addressing it as indicated below or to such other address as such
Party shall have last given by notice to the other Party, and by depositing it
certified mail, postage prepaid, in the mail, airmail; or

 

  19.1.3 by addressing it as indicated below or to such other address as such
Party shall have last given by notice to the other Party, and by delivering it
prepaid to a recognized courier service (e.g., Federal Express or DHL).

 

19.2 If so delivered, mailed, or couriered, each such notice, statement or other
document shall, except as herein expressly provided, be conclusively deemed to
have been given when personally delivered during a Business Day, or on the fifth
Business Day after the date of mailing, or on the second Business Day after
delivery to a courier service, as the case may be. The address of a Party shall
be the address at which the other Party actually receives written notice
pursuant to this Clause 19 and until further notice is:

If to Falk: Leinenweberstraße 5, 79108 Freiburg, Germany

 

Facsimile:

   ++49/761/1514-356

Attention:

   C.E.O.

If to Salix:

   1700 Perimeter Park Drive, Morrisville 27560-8404 USA

Facsimile:

   (919) 862-1095

Attention:

   C.E.O. with a copy in any event to: General Counsel

 

19.3 Either Party may also deliver a copy of any such notice by facsimile to the
fax numbers specified above.

 

20. ENTIRE AGREEMENT

 

20.1

This Agreement contains the entire agreement between the Parties with respect to
the transactions contemplated herein or effected hereby in respect of any
Product and supersedes all prior written agreements, all previous
communications, either oral or

 

36



--------------------------------------------------------------------------------

 

written, and all negotiations and oral understandings, if any, between the
Parties hereto relating in any manner to the Compound or any Product.

 

20.2 The Parties acknowledge and undertake that nothing contained in this
Agreement shall affect in any manner whatsoever the rights and obligations of
the Parties under either:

 

  20.2.1 the 2002 Agreement; or

 

  20.2.2 an agreement between the Parties dated April 16 2007 relating to the
grant of rights by Salix to Falk (“2007 Salix Agreement”).

Provided that the Parties expressly acknowledge that the provisions of Clause
5.3 of the 2002 Agreement shall not apply in respect of any payments due under
this Agreement and each Party acknowledges and undertakes that there shall be no
right of set-off between the Parties;

 

  20.2.3 under this Agreement in respect of any sums due under the 2002
Agreement or the 2007 Salix Agreement; or

 

  20.2.4 under the 2002 Agreement or the 2007 Salix Agreement in respect of any
sums due under this Agreement.

 

21. ASSIGNMENT

 

21.1 Subject only to Clause 21.2, each Party may assign its rights and
obligations under this Agreement to its Affiliates, provided that save where
this entire Agreement is assigned to an Affiliate whose identity shall have
previously been approved in writing by the other Party (such approval not to be
unreasonably withheld or delayed), the assigning Party shall remain liable for
the due and proper performance of its obligations hereunder. In the event a
Party assigns all or any of its rights hereunder to an Affiliate whose identity
shall have been previously approved by the other Party, such other Party agrees
to enter into such supplemental agreements not inconsistent herewith with such
Affiliate as may be necessary or advisable to permit such Affiliate to avail
itself of or perform any right or obligation of the assigning Party hereunder.

 

21.2 Notwithstanding the provisions of Clause 21.1, Falk undertakes that this
Agreement shall be assigned only to an Affiliate or Third Party to whom Falk has
assigned all right title and interest in the Falk IP and the Joint Product Data
and that its rights under this Agreement and its rights in the Falk IP and Joint
Product Data, shall at all times be held in common ownership by a single entity.

 

21.3 Either Party may assign any or all of its rights or obligations under this
Agreement in conjunction with a Change of Control, merger or acquisition of such
Party or its Affiliates or of substantially all of the assets thereof, which
such assignment shall not require the consent of the other Party (subject always
to the provisions of Clause 17.8 in the event of a Change of Control).

 

21.4 Save as expressly provided in Clauses 21.1 and 21.3 neither Party shall
assign, charge or transfer this Agreement to a Third Party without the written
consent of the other Party.

 

37



--------------------------------------------------------------------------------

22. NON-WAIVER OF RIGHTS

Failure of a Party to enforce any of the provisions or any rights with respect
to this Agreement shall in no way be considered a waiver of such provisions or
rights or in any way affect the validity of this Agreement. The failure of
either Party to enforce any of such provisions or rights shall not preclude or
prejudice such Party from later enforcing or exercising the same or any other
provisions or rights which it may have under this Agreement.

 

23. AMENDMENT

This Agreement may not be revised, amended, supplemented or varied except by an
instrument in writing signed by Falk and Salix.

 

24. INDEPENDENT CONTRACTORS

Nothing in this Agreement shall create or imply an association, partnership or
joint venture between the Parties hereto, it being agreed and understood that
the Parties are independent contractors and neither Party, with respect to a
Third Party, shall have the power or authority to bind or obligate the other
Party in any way.

 

25. FURTHER ASSURANCES AND COOPERATION

Each Party agrees that after the date hereof it will execute and deliver, or
cause the execution and delivery of, such further documents and instruments as
may be reasonably necessary or proper to fully effectuate this Agreement and the
transactions contemplated thereby.

 

26. SEVERABILITY

This Agreement is intended to be valid and effective under any applicable law
and, to the extent permissible under applicable law, shall be construed in a
manner to avoid violation of or invalidity under any applicable law. Should any
provisions of this Agreement be or become invalid, illegal or unenforceable
under any applicable law, the other provisions of this Agreement shall not be
affected and shall remain in full force and effect and, to the extent
permissible under applicable law, any such invalid, illegal or unenforceable
provision shall be deemed amended lawfully to conform with the intent of the
Parties.

 

27. DISPUTE RESOLUTION

 

27.1 Within ten (10) days of either Party becoming aware of any dispute relating
in any manner to this Agreement or the terms hereof it shall prepare and submit
to the Chief Executive Officer or such other senior manager as may be nominated
from time to time for such purpose (“CEOs”) of each of the Parties a memorandum
or statement setting out its position in respect of the matter in dispute and
its reasons for adopting that position. The other Party shall within ten
(10) Business Days of receipt of the memorandum or statement prepare and submit
to the other Party a memorandum or statement setting out like particulars on its
own behalf and the CEOs shall consider the dispute in the light of those
statements.

 

27.2 If the CEOs agree upon the resolution of the dispute they shall issue a
joint statement setting out the agreed terms and shall exercise all powers
available to them to procure that the agreed terms are fully and promptly
carried into effect.

 

38



--------------------------------------------------------------------------------

27.3 If the dispute is not resolved or disposed of in accordance with this
Clause 27, within thirty (30) days of compliance with the terms of Clause 27.1,
or if either Party shall fail to comply with the terms of Clause 27.2, either
Party may by notice in writing request mediation in accordance with the
provisions of Clause 27.4.

 

27.4 If either Party by notice in writing under Clause 27.3 invokes mediation,
the CEOs shall agree upon a mediator in the US State of New York. Each Party
shall propose a list of up to five names within 10 Business Days of the date of
the written notice invoking mediation. Each such name proposed shall be of an
independent Third Party with appropriate experience and expertise. If any of the
names are the same the Parties shall agree upon a mediator from the names they
have jointly proposed. If none of the names are the same the Party who initiates
mediation shall select a mediator from the list provided by the non-initiating
Party. All lists of mediators shall include a full résumé for each mediator
named on the list. The Parties shall complete the process of selecting a
mediator within 20 days of the date of the written notice invoking mediation. If
the Parties are unable to reach a mediated resolution within 60 days after
selection of the mediator, the provisions of Clause 28 shall apply.

 

28. LAW AND ARBITRATION

 

28.1 Any controversy or claim of whatsoever nature arising out of or relating in
any manner whatsoever to this Agreement or any breach of any terms of this
Agreement shall be governed by and construed in all respects in accordance with
the laws of England without regard to any choice of law provisions or rule that
might otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

28.2 If the Parties are unable to reach a mediated resolution according to
Clause 27.4, either Party may submit any dispute or other claim arising out of
or in connection with this Agreement for resolution by binding arbitration in
London, United Kingdom under the rules of arbitration of the London Court of
International Arbitration (“LCIA”) before a single independent arbitrator with
relevant business, financial, scientific or other experience based on the
subject matter of the dispute. The Parties shall seek to agree the sole
arbitrator and in the absence of agreement the arbitrator shall be appointed as
determined by the LCIA rules. All costs incurred in the arbitration shall be
borne as directed by the arbitrator. Judgment on the award rendered by the
arbitrator shall in the absence of manifest error or failure of the arbitrator
to conduct the arbitration in accordance with said LCIA Rules be binding on the
Parties with no right of appeal to any court and such judgement may be entered
by either Party in any court having jurisdiction thereof.

 

28.2 Nothing in either Clause 27 or this Clause 28 shall be construed to limit
or preclude a Party from bringing an action in any court of competent
jurisdiction for injunctive or other equitable relief as may reasonably be
appropriate to protect the Intellectual Property of such Party.

 

28.3 Each Party shall be entitled to recover from the other Party any costs
(including reasonable legal fees) reasonably incurred by such Party in enforcing
any payment or other obligation under the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

29. COUNTERPARTS

This Agreement may be executed simultaneously or in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

30. INTERPRETATION

In the event of a dispute hereunder, this Agreement shall be interpreted in
accordance with its fair meaning and shall not be interpreted for or against a
Party hereto on the ground that such Party drafted or caused to be drafted this
Agreement or any part thereof.

IN WITNESS WHEREOF, the Parties have executed this Agreement with effect from
the date first above written.

 

40



--------------------------------------------------------------------------------

SCHEDULE 1

FALK PATENTS

 

1. United States Patent No. 5,932,249.

Issued: August 3, 1999.

Title: Budesonide pellets with a controlled release pattern and process for
producing the same.

Inventors: Gruber, Lach, Otterbeck.

Assignee: Dr. Falk Pharma GmbH

Application No. 08/619,556

PCT Filed: July 29, 1994

PCT No.: PCT/EP94/02531

371 Date: July 15, 1996

102(E) Date: July 15, 1996

PCT Pub No.: W095/08323

PCT Pub Date: March 30, 1995

 

2. United States Patent No. 5,914,122

Issued: June 22, 199

Title: Stable Budesonide solutions, method of preparing them and use of these
solutions as enema preparations and pharmaceutical foams.

Inventors: Otterbeck, Kuhn

Assignee: Dr. Falk Pharma GmbH

Application No. 08/860,136

PCT Filed: June 27, 1997



--------------------------------------------------------------------------------

SCHEDULE 2

PRESS RELEASE

FOR IMMEDIATE RELEASE

 

Contact:    Adam C. Derbyshire      Mike Freeman    Senior Vice President and
     Executive Director, Investor Relations and    Chief Financial Officer     
Corporate Communications    919-862-1000      919-862-1000

SALIX ACQUIRES BUDESONIDE PRODUCTS FROM DR. FALK PHARMA

RALEIGH, NC, March 13, 2008 - Salix Pharmaceuticals, Ltd. (NASDAQ:SLXP) today
announced that Dr Falk Pharma has granted Salix a license to its family of
budesonide products in the United States, which includes a patent-protected
budesonide rectal foam and a budesonide gastro-resistant capsule. The products
are approved and marketed in Europe, in the United Kingdom and Germany. In the
United States the rectal foam and gastro-resistant capsule products have patent
coverage until 2015 and 2016, respectively. Salix is required to make an
up-front payment and regulatory milestone payments to Dr. Falk Pharma, with the
majority contingent upon achievement of U.S. regulatory approval. In addition,
Salix will pay royalties on net sales. The up-front payment and any 2008
development-related costs associated with these products are incorporated into
the Company’s previously stated guidance for 2008.

Budesonide is a potent steroid that undergoes rapid and extensive first pass
metabolism. Dr. Falk Pharma markets budesonide in the United Kingdom as
Budenofalk® 2mg Rectal Foam for the treatment of distal active ulcerative
colitis and as Budenofalk® 3mg Gastro-resistant Capsules for the induction of
remission of mild to moderate active Crohn’s disease or the symptomatic relief
of chronic diarrhea due to collagenous colitis.

Salix Pharmaceuticals, Ltd., headquartered in Raleigh, North Carolina, develops
and markets prescription pharmaceutical products for the treatment of
gastrointestinal diseases. Salix’s strategy is to in-license late-stage or
marketed proprietary therapeutic drugs, complete any required development and
regulatory submission of these products, and market them through the Company’s
gastroenterology specialty sales and marketing team.

Salix trades on the NASDAQ Global Select Market under the ticker symbol “SLXP.”

For more information please visit our web site at www.salix.com . Information on
our web site is not incorporated in our SEC filings.



--------------------------------------------------------------------------------

Please Note: The materials provided herein contain projections and other
forward-looking statements regarding future events. Such statements are just
predictions and are subject to risks and uncertainties that could cause the
actual events or results to differ materially. These risks and uncertainties
include, among others: our need to return to profitability; the high cost and
uncertainty of the research, clinical trials and other development activities
involving pharmaceutical products; the unpredictability of the duration and
results of regulatory review of New Drug Applications and Investigational NDAs;
market acceptance for approved products; the need to acquire new products;
generic and other competition and the possible impairment of, or inability to
obtain, intellectual property rights and the costs of obtaining such rights from
third parties. The reader is referred to the documents that the Company files
from time to time with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 3

MARKET ASSUMPTIONS

 

1. [*].

 

2. There will be no significant changes to US market in terms of governmental
reimbursement polices, pharmaceutical pricing regulations or legislation
allowing the parallel import of drugs.

 

3. Market for oral and foam will be greater than [*] prescriptions per year.

 

4. Price per prescription will be greater than $[*].

 

5. [*]

 

                                                                               
                                                                               
       

 

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.



--------------------------------------------------------------------------------

SCHEDULE 4

SUMMARY OF PRODUCT CHARACTERISTICS

 

A. FOAM PRODUCT SUMMARY

BUDENOFALK® 2mg RECTAL FOAM

 

1. NAME OF THE MEDICINAL PRODUCT

Budenofalk® 2mg rectal foam

 

2. QUALITATIVE AND QUANTITATIVE COMPOSITION Each actuation of foam contains 2 mg
of budesonide For a full list of excipients, see section 6.1.

 

3. PHARMACEUTICAL FORM

Rectal foam

White to white-greyish, creamy firm foam

 

4. CLINICAL PARTICULARS 4.1.

Therapeutic indications

-For the treatment of active ulcerative colitis that is limited to the rectum
and the sigmoid colon.

 

4.2. Posology and method of administration

Posology:

Adults aged > 18 years:

One actuation of 2 mg budesonide daily.

Children:

Budenofalk® 2mg rectal foam should not be taken by children due to insufficient
experience in this age group.

Method of Administration:

Budenofalk® 2mg rectal foam can be applied in the morning or evening.

The canister is first fitted with an applicator and then shaken for about 15
seconds before the applicator is inserted into the rectum as far as comfortable.
Note that the dose is only sufficiently accurate when the pump dome is held
downwards as vertically as possible. To administer a dose of Budenofalk® 2mg
rectal foam, the pump dome is fully pushed down and very slowly released.
Following the activation the applicator should be held in position for 10-15
seconds before being withdrawn from the rectum.

The best results are obtained when the intestine is evacuated prior to
administration of Budenofalk® 2mg rectal foam.



--------------------------------------------------------------------------------

Method of Administration:

Budenofalk® 2mg rectal foam can be applied in the morning or evening.

The attending physician determines the duration of use. An acute episode
generally subsides after 6 to 8 weeks. Budenofalk® 2mg rectal foam should not be
used after this time.

 

4.3. Contraindications:

Budenofalk® 2mg rectal foam must not be used in:

- hypersensitivity to budesonide or any of the ingredients

- hepatic cirrhosis with signs of portal hypertension, e.g. late-stage primary
biliary cirrhosis

 

4.4. Special warnings and precautions for use

Treatment with Budenofalk® 2mg rectal foam results in lower systemic steroid
levels than oral therapy with systemically acting corticoids. Transfer from
other steroid therapy may result in symptoms relating to the change in systemic
steroid levels. Caution is required in patients with tuberculosis, hypertension,
diabetes mellitus, osteoporosis, peptic ulcer, glaucoma, cataracts, family
history of diabetes, family history of glaucoma.

Infection:

Suppression of the inflammatory response and immune function increases the
susceptibility to infections and their severity. The risk of deterioration of
bacterial, fungal, amoebic, and viral infections during glucocorticoid treatment
should be carefully considered. The clinical presentation may often be atypical
and serious infections such as septicaemia and tuberculosis may be masked and
may reach an advanced stage before being recognised.

Chickenpox: Chickenpox is of particular concern since this normally minor
illness may be fatal in immunosuppressed patients. Patients without a definite
history of chickenpox should be advised to avoid close personal contact with
chickenpox or herpes zoster and if exposed they should seek urgent medical
attention. If the patient is a child, parents must be given the above advice.
Passive immunisation with varicella-zoster immunoglobulin (VZIG) is needed by
exposed non-immune patients who are receiving systemic corticosteroids or who
have used them within the previous 3 months; this should be given within 10 days
of exposure to chickenpox. If a diagnosis of chickenpox is confirmed, the
illness warrants specialist care and urgent treatment. In some cases
corticosteroids should not be stopped and the dose may need to be increased.

Measles: Patients with compromised immunity who have come into contact with
measles should, wherever possible, receive normal immunoglobulin as soon as
possible after exposure.

Live vaccines: Live vaccines should not be given to individuals with impaired
immune responsiveness. The antibody response to other vaccines may be
diminished.

In patients with severe liver function disorders, the elimination of
glucocorticoids



--------------------------------------------------------------------------------

including Budenofalk® 2mg rectal foam will be reduced, and their systemic
bioavailability will be increased.

Corticosteroids may cause suppression of the HPA axis and reduce the stress
response. Where patients are subject to surgery or other stresses, supplementary
systemic glucocorticoid treatment is recommended.

Concomitant treatment with ketoconazole or other CYP3A4 inhibitors should be
avoided (see section 4.5).

 

4.5. Interaction with other medicinal products and other forms of interaction

Pharmacodynamic interactions

Cardiac glycosides:

The action of the glycoside can be potentiated by potassium deficiency.

Saluretics:

Potassium excretion can be enhanced.

Pharmacokinetic interactions

Cytochrome P450:

- CYP3A4 inhibitors:

Ketoconazole 200 mg once daily p.o. increased the plasma concentrations of
budesonide (3 mg single dose) approximately 6-fold during concomitant
administration. When ketoconazole was administered 12 hours after budesonide,
the concentrations increased approximately 3-fold. As there are not enough data
to give dose recommendations, the combination should be avoided.

Other potent inhibitors of CYP3A4 such as ritonavir, itraconazole, and
clarithromycin are also likely to give a marked increase of the plasma
concentrations of budesonide. In addition, concomitant intake of grapefruit
juice should be avoided.

- CYP3A4 inducers:

Compounds or drugs such as carbamazepine and rifampicin, which induce CYP3A4,
might reduce the systemic but also the local exposure of budesonide at the gut
mucosa. An adjustment of the budesonide dose might be necessary.

- CYP3A4 substrates:

Compounds or drugs which are metabolized by CYP3A4 might be in competition with
budesonide. This might lead to an increased budesonide plasma concentration if
the competing substance has a stronger affinity to CYP3A4, or - if budesonide
binds stronger to CYP3A4 - the competing substance might be increased in plasma
and a doseadaptation/reduction of this drug might be required.

Elevated plasma concentrations and enhanced effects of corticosteroids have been
reported in women also receiving oestrogens or oral contraceptives, but this has
not been observed with oral low dose combination contraceptives.



--------------------------------------------------------------------------------

4.6. Pregnancy and lactation

Administration during pregnancy should be avoided unless there are compelling
reasons for Budenofalk® 2mg rectal foam therapy. In pregnant animals,
budesonide, like other glucocorticosteroids, has been shown to cause
abnormalities of foetal development. The relevance of this to man has not been
established. Since it is not known if budesonide passes into breast milk, the
infant should not be breast-fed during treatment with Budenofalk® 2mg rectal
foam.

 

4.7. Effects on ability to drive and use machines

No effects are known.

 

4.8. Undesirable Effects

Occasionally side effects may occur which are typical for systemically acting
glucocorticosteroids. These side effects depend on the dosage, the period of
treatment, concomitant or previous treatment with other glucocorticosteroids and
the individual sensitivity.

Immune system disorders:

Interference with the immune response (e.g. increase in risk of infections). An
exacerbation or the reappearance of extraintestinal manifestations (especially
affecting skin and joints) can occur on switching a patient from the
systemically acting glucocorticosteroids to the locally acting budesonide.

Metabolism and nutrition disorders:

Cushing’s syndrome: moon-face, truncal obesity, reduced glucose tolerance,
diabetes mellitus, sodium retention with oedema formation, increased excretion
of potassium, inactivity or atrophy of the adrenal cortex, growth retardation in
children, disturbance of sex hormone secretion (e.g. amenorrhoea, hirsutism,
impotence)

Nervous system disorders:

depression, irritability, euphoria in isolated cases (< 1/10,000): pseudotumor
cerebri (including papilloedema) in adolescents.

Eye disorders:

glaucoma, cataract

Vascular disorders:

hypertension, increased risk of thrombosis, vasculitis (withdrawal syndrome
after long-term therapy)

Gastro intestinal disorders:

stomach complaints, duodenal ulcer, pancreatitis, constipation



--------------------------------------------------------------------------------

Skin and subcutaneous tissue disorders:

allergic exanthema, red striae, petechiae, ecchymoses, steroid acne, delayed
wound healing.

Due to the sorbic acid content local skin reactions may occur, e.g. contact
dermatitis.

Musculoskeletal, connective tissue and bone disorders :

aseptic necrosis of bone (femur and head of the humerus), diffuse muscle pain
and weakness, osteoporosis.

General disorders:

Tiredness, malaise.

Some of the undesired effects were reported after long-term use of orally
administered budesonide.

Due to its local action, the risk of unwanted effects of Budenofalk® 2mg rectal
foam is generally lower than when taking systemically acting glucocorticoids.]

 

4.9. Overdose

To date, no cases of overdosage with budesonide are known. In view of the
properties of budesonide contained in Budenofalk® 2mg rectal foam, an overdose
resulting in toxic damage is extremely unlikely.

 

5. PHARMACOLOGICAL PROPERTIES

 

5.1. Pharmacodynamic properties

Pharmacotherapeutic group: Intestinal Antiinflammatory Agents

ATC code: A07EA06

The exact mechanism of action of budesonide in the treatment of ulcerative
colitis/procto-sigmoiditis is not fully understood. Data from clinical
pharmacology studies and controlled clinical trials strongly indicate that the
mode of action of budesonide is predominantly based on a local action in the
gut. Budesonide is a glucocorticosteroid with a high local anti-inflammatory
effect. At a dosage of 2 mg budesonide, applied rectally, which is clinically
equieffective to systemically acting glucocorticoids, budesonide leads to
practically no suppression of the hypothalamus-hypophysis-adrenal cortex axis.

Budenofalk® 2mg rectal foam investigated up to the daily dosage of 4 mg
budesonide showed virtually no influence on the plasma cortisol level.

 

5.2. Pharmacokinetic properties

Absorption:



--------------------------------------------------------------------------------

After oral application the systemic availability of budesonide is about 10%.
After rectal administration the areas under the concentration time curves are
slightly higher than in historical controls. Peak levels are obtained after an
average of 2-3 hours after administering Budenofalk® 2mg rectal foam.

Distribution:

Budesonide has a high volume of distribution (about 3 1/kg). Plasma protein
binding averages 85 -90%.

Biotransformation:

Budesonide undergoes extensive biotransformation in the liver (approximately 90
%) to metabolites of low glucocorticosteroid activity. The glucocorticosteroid
activity of the major metabolites, 6â-hydroxybudesonide and
16á-hydroxyprednisolone, is less than 1 % of that of budesonide.

Elimination:

The average elimination half-life is about 3 - 4 hours. The mean clearance rate
is about 10 - 15 l/min for budesonide, determined by HPLC-based methods.

Spread:

A scintigraphic investigation with technetium-marked Budenofalk® 2mg rectal foam
on patients with ulcerative colitis showed that the foam spreads out over the
entire sigmoid.

Specific patient populations (liver diseases):

Dependent on the type and severity of liver diseases the metabolism of
budesonide might be decreased.

 

5.3. Preclinical safety data

Preclinical investigations on dogs have shown that Budenofalk® 2mg rectal foam
is well tolerated locally.

Preclinical data in acute, subchronic and chronic toxicological studies with
budesonide showed atrophies of the thymus gland and adrenal cortex and a
reduction especially of lymphocytes. These effects were less pronounced or at
the same magnitude as observed with other glucocorticosteroids. These steroid
effects might also be of relevance in man.

Budesonide had no mutagenic effects in a number of in vitro and in vivo tests.

A slightly increased number of basophilic hepatic foci were observed in chronic
rat studies with budesonide, and in carcinogenicity studies there was an
increased incidence of primary hepatocellular neoplasms, astrocytomas (in male
rats) and mammary tumours (female rats) observed. These tumours are probably due
to the specific steroid receptor action, increased metabolic burden on the liver
and anabolic effects, effects which are also known from other
glucocorticosteroids in rat studies and therefore represent a class effect. No
similar effects have ever been observed in man for budesonide, neither in
clinical



--------------------------------------------------------------------------------

trials nor from spontaneous reports.

In general, preclinical data reveal no special hazard for humans based on
conventional studies of safety pharmacology, repeated dose toxicity,
genotoxicity, carcinogenic potential.

In pregnant animals, budesonide, like other glucocorticosteroids, has been shown
to cause abnormalities of foetal development, but the relevance to man has not
been established (see also section 4.6).

 

6. PHARMACEUTICAL PARTICULARS

 

6.1. List of excipients

Cetyl alcohol,

Emulsifying wax,

Purified water,

Disodium edetate,

Macrogol stearyl ether, Propylene glycol,

Sorbic acid,

Citric acid monohydrate

Propellant:

n-Butane,

Isobutane,

Propane

 

6.2. Incompatibilities

Not applicable.

 

6.3. Shelf life

2 years

After first actuation: 4 weeks.

 

6.4. Special precautions for storage Do not store above 25 °C. Do not
refrigerate or freeze.

This is a pressurised container, containing 6.5% by mass of inflammable
propellant. It should be kept away from any flames or sparks, including
cigarettes.

It should be protected from direct sunlight and must not be pierced or burned
even when empty.

 

6.5. Nature and contents of container



--------------------------------------------------------------------------------

Aluminium pressurised container with metering valve together with 14 PVC
applicators coated with white soft paraffin and liquid paraffin for
administration of the foam and 14 plastic bags for hygienic disposal of the
applicators.

Pack sizes:

Original pack with 1 spray can, contains at least 14 actuations of 1.2 g rectal
foam each Original pack with 2 spray cans, contains at least 2 x 14 actuations
of 1.2 g rectal foam each

Hospital pack with 1 spray can, contains at least 14 actuations of 1.2 g rectal
foam each

 

6.6. Special precautions for disposal of a used medicinal product or waste
material derived from such medicinal product and other handling of the product

No special requirements.

 

7. MARKETING AUTHORISATION HOLDER

Dr. Falk Pharma GmbH

    Leinenweberstr.    5

    D-79108    Freiburg

    Postfach 6529

D-79041 Freiburg

 

8. MARKETING AUTHORISATION NUMBER

PL 08637/0011

 

9. DATE OF FIRST AUTHORISATION/RENEWAL OF THE AUTHORISATION

15/06/2006

 

10. DATE OF REVISION OF THE TEXT

June 2006



--------------------------------------------------------------------------------

B.     ORAL PRODUCT SUMMARY

BUDENOFALK 3MG GASTRO-RESISTANT CAPSULES

 

1. NAME OF THE MEDICINAL PRODUCT

Budenofalk 3 mg gastro-resistant capsules

 

2. QUALITATIVE AND QUANTITATIVE COMPOSITION

Each capsule contains 3 mg budesonide

For excipients, see 6.1

 

3. PHARMACEUTICAL FORM

Gastro-resistant capsules, hard

Capsule, hard, pink containing white gastro-resistant granules.

 

4. CLINICAL PARTICULARS

 

4.1. Therapeutic indications

-Induction of remission in patients with mild to moderate active Crohn’s disease
affecting the ileum and/or the ascending colon.

-Symptomatic relief of chronic diarrhoea due to collagenous colitis

Please note:

Treatment with Budenofalk 3 mg does not appear useful in patients with Crohn’s
disease affecting the upper gastro-intestinal tract. Extraintestinal symptoms,
e.g. involving the skin, eyes or joints, are unlikely to respond to Budenofalk 3
mg because of its local action.

 

4.2. Posology and method of administration

Posology:

Adults aged > 18 years:

The recommended daily dose is one capsule (containing 3 mg budesonide) three
times daily (morning, midday and evening) about a half hour before meals.

Children:

Budenofalk 3 mg should not be taken by children due to insufficient experience
in this age group.

Method of Administration:

The capsules containing the gastro-resistant granules should be taken before
meals, swallowed whole with plenty of fluid (e.g. a glass of water).



--------------------------------------------------------------------------------

The duration of treatment in active Crohn’s Disease and in collagenous colitis
should be limited to 8 weeks.

The treatment with Budenofalk 3 mg should not be stopped abruptly, but withdrawn
gradually (tapering doses). In the first week, the dosage should be reduced to
two capsules daily, one in the morning, one in the evening. In the second week,
only one capsule should be taken in the morning. Afterwards treatment can be
stopped.

 

4.3. Contra-indications:

Budenofalk 3 mg must not be used in:

- hypersensitivity to budesonide or any of the ingredients

- hepatic cirrhosis with signs of portal hypertension, e.g. late-stage primary
biliary cirrhosis

 

4.4. Special warnings and special precautions for use

Treatment with Budenofalk 3 mg results in lower systemic steroid levels than
conventional oral steroid therapy. Transfer from other steroid therapy may
result in symptoms relating to the change in systemic steroid levels. Caution is
required in patients with tuberculosis, hypertension, diabetes mellitus,
osteoporosis, peptic ulcer, glaucoma, cataracts, family history of diabetes,
family history of glaucoma.

Infection:

Suppression of the inflammatory response and immune function increases the
susceptibility to infections and their severity. The risk of deterioration of
bacterial, fungal, amoebic and viral infections during glucocorticoid treatment
should be carefully considered. The clinical presentation may often be atypical
and serious infections such as septicaemia and tuberculosis may be masked, and
therefore may reach an advanced stage before being recognised.

Chickenpox: Chickenpox is of particular concern since this normally minor
illness may be fatal in immunosuppressed patients. Patients without a definite
history of chickenpox should be advised to avoid close personal contact with
chickenpox or herpes zoster and if exposed they should seek urgent medical
attention. If the patient is a child, parents must be given the above advice.
Passive immunisation with varicella zoster immunoglobulin (VZIG) is needed by
exposed non-immune patients who are receiving systemic corticosteroids or who
have used them within the previous 3 months; this should be given within 10 days
of exposure to chickenpox. If a diagnosis of chickenpox is confirmed, the
illness warrants specialist care and urgent treatment. Corticosteroids should
not be stopped and the dose may need to be increased.

Measles: Patients with compromised immunity who have come into contact with
measles should, wherever possible, receive normal immunglobulin as soon as
possible after exposure.

Live vaccines: Live vaccines should not be given to individuals with impaired
immune responsiveness. The antibody response to other vaccines may be
diminished.



--------------------------------------------------------------------------------

In patients with severe liver function disorders, the elimination of
glucocorticosteroids including Budenofalk will be reduced, and their systemic
bioavailability will be increased.

Corticosteroids may cause suppression of the HPA axis and reduce the stress
response. Where patients are subject to surgery or other stresses, supplementary
systemic glucocorticoid treatment is recommended.

Concomitant treatment with ketoconazole or other CYP3A4 inhibitors should be
avoided (see section 4.5)

Budenofalk 3mg capsules contain lactose and sucrose. Patients with rare
hereditary problems of galactose or fructose intolerance, glucose-galactose
malabsorption, sucrase-isomaltase insufficiency, the Lapp lactase deficiency or
the congenital lactase deficiency should not take this medicine.

 

4.5. Interaction with other medicinal products and other forms of interaction

Pharmacodynamic interactions

Cardiac glycosides:

The action of the glycoside can be potentiated by potassium deficiency.

Saluretics:

Potassium excretion can be enhanced.

Pharmacokinetic interactions

Cytochrome P450:

- CYP3A4 inhibitors:

Ketoconazole 200 mg once daily p.o. increased the plasma concentrations of
budesonide (3 mg single dose) approximately 6-fold during concomitant
administration. When ketoconazole was administered 12 hours after budesonide,
the concentrations increased approximately 3-fold. As there are not enough data
to give dose recommendations, the combination should be avoided.

Other potent inhibitors of CYP3A4 such as ritonavir, itraconazole, and
clarithromycin are also likely to give a marked increase of the plasma
concentrations of budesonide. In addition, concomitant intake of grapefruit
juice should be avoided.

- CYP3A4 inducers:

Compounds or drugs such as carbamazepine and rifampicin, which induce CYP3A4,
might reduce the systemic but also the local exposure of budesonide at the gut
mucosa. An adjustment of the budesonide dose might be necessary.

- CYP3A4 substrates:

Compounds or drugs which are metabolized by CYP3A4 might be in competition with
budesonide. This might lead to an increased budesonide plasma concentration if
the competing substance has a stronger affinity to CYP3A4, or - if budesonide
binds stronger to CYP3A4 - the competing substance might be increased in plasma
and a dose-



--------------------------------------------------------------------------------

adaption/reduction of this drug might be required.

Elevated plasma concentrations and enhanced effects of corticosteroids have been
reported in women also receiving oestrogen’s or oral contraceptives, but this
has not been observed with oral low dose combination contraceptives.

Cimetidine at recommended doses in combination with budesonide has a small but
insignificant effect on pharmacokinetics of budesonide. Omeprazole has no effect
on the pharmacokinetics of budesonide.

Steroid-binding compounds:

In theory, potential interactions with steroid-binding synthetic resins such as
cholestyramine, and with antacids cannot be ruled out. If given at the same time
as Budenofalk 3 mg, such interactions could result in a reduction in the effect
of budesonide. Therefore these preparations should not be taken simultaneously,
but at least two hours apart.

 

4.6. Use during pregnancy and lactation

Administration during pregnancy should be avoided unless there are compelling
reasons for Budenofalk 3 mg therapy. In pregnant animals, budesonide, like other
glucocorticosteroids, has been shown to cause abnormalities of foetal
development. The relevance of this to man has not been established.

Since it is not known if budesonide passes into breast milk, the infant should
not be breast-fed during treatment with Budenofalk 3 mg.

 

4.7. Effects on ability to drive and use

machines No effects are known.

 

4.8. Undesirable Effects

The following undesirable effects and frequencies of Budenofalk 3 mg have been
spontaneously reported:

Very rare (<1/10,000), including isolated reports:

 

  •  

Metabolism and nutritional disorders: oedema of legs, Cushing’s syndrome.

 

  •  

Nervous system disorders: Pseudotumor cerebri (including papilloedema) in
adolescents.

 

  •  

Gastrointestinal disorders: Constipation.

 

  •  

Musculoskeletal, connective tissue and bone disorders: diffuse muscle pain and
weakness, osteoporosis.

 

  •  

General disorders: tiredness, malaise.

Some of the undesired effects were reported after long-term use.

Occasionally side effects may occur which are typical for systemic
glucocorticosteroids. These side effects depend on the dosage, the period of
treatment, concomitant or previous treatment with other glucocorticosteroids and
the individual sensitivity.

Clinical studies showed that the frequency of glucocorticosteroid associated
side effects is



--------------------------------------------------------------------------------

lower with Budenofalk 3 mg (approx. by half) than with oral treatment of
equivalent dosages of prednisolone.

Immune system disorders:

Interference with the immune response (e.g. increase in risk of infections).

An exacerbation or the reappearance of extraintestinal manifestations
(especially affecting skin and joints) can occur on switching a patient from the
systemically acting glucocorticosteroids to the locally acting budesonide.

Metabolism and nutrition disorders:

Cushing’s syndrome: moon-face, truncal obesity, reduced glucose tolerance,
diabetes mellitus, sodium retention with oedema formation, increased excretion
of potassium, inactivity or atrophy of the adrenal cortex, growth retardation in
children, disturbance of sex hormone secretion (e.g. amenorrhoea, hirsutism,
impotence)

Nervous system disorders:

depression, irritability,

euphoria

Eyes disorders:

glaucoma,

cataract

Vascular disorders:

hypertension, increased risk of thrombosis, vasculitis (withdrawal syndrome
after longterm therapy)

Gastro intestinal disorders:

stomach complaints, duodenal ulcer, pancreatitis

Skin and subcutaneous tissue disorders:

allergic exanthema, red striae, petechiae, ecchymosis, steroid acne, delayed
wound healing, contact dermatitis

Musculoskeletal, connective tissue and bone disorders :

aseptic necrosis of bone (femur and head of the humerus)

 

4.9. Overdose

To date, no cases of overdosage with budesonide are known. In view of the
properties of budesonide contained in Budenofalk 3 mg, an overdose resulting in
toxic damage is extremely unlikely.

 

5. PHARMACOLOGICAL PROPERTIES

 

5.1. Pharmacodynamic Properties

Pharmacotherapeutic group: Glucocorticosteroid ATC code: A07EA06

The exact mechanism of budesonide in the treatment of Crohn’s disease is not
fully understood. Data from clinical pharmacology studies and controlled
clinical trials



--------------------------------------------------------------------------------

strongly indicate that the mode of action of Budenofalk 3 mg capsules is
predominantly based on a local action in the gut. Budesonide is a
glucocorticosteroid with a high local anti-inflammatory effect. At doses
clinically equivalent to systemically acting glucocorticosteroids, budesonide
gives significantly less HPA axis suppression and has a lower impact on
inflammatory markers.

Budenofalk 3 mg capsules show a dose-dependent influence on cortisol plasma
levels which is at the recommended dose of 3 x 3 mg budesonide/day significantly
smaller than that of clinically equivalent effective doses of systemic
glucocorticosteroids.

 

5.2. Pharmacokinetic Properties

Absorption:

Budenofalk 3 mg capsules, which contain gastric juice resistant granules, have -
due to the specific coating of the granules - a lag phase of 2 - 3 hours. In
healthy volunteers, as well as in patients with Crohn’s disease, mean maximal
budesonide plasma concentrations of 1 - 2 ng/ml were seen at about 5 hours
following an oral dose of Budenofalk 3 mg capsules at a single dose of 3 mg,
taken before meals. The maximal release therefore occurs in the terminal ileum
and caecum, the main area of inflammation in Crohn’s disease.

In ileostomy patients, release of budesonide from Budenofalk 3 mg is comparable
to healthy subjects or Crohn’s disease patients. In ileostomy patients it was
demonstrated that about 30-40% of released budesonide is still found in the
ileostomy bag, indicating that a substantial amount of budesonide from
Budenofalk 3 mg will be transferred normally into the colon.

Concomitant intake of food may delay release of granules from stomach by 2-3
hours, prolonging the lag phase to about 4-6 hours, without change in absorption
rates.

Distribution:

Budesonide has a high volume of distribution (about 3 l/kg). Plasma protein
binding averages 85 -90%.

Biotransformation:

Budesonide undergoes extensive biotransformation in the liver (approximately 90
%) to metabolites of low glucocorticosteroid activity. The glucocorticosteroid
activity of the major metabolites, 6â-hydroxybudesonide and
16á-hydroxyprednisolone, is less than 1 % of that of budesonide.

Elimination:

The average elimination half-life is about 3 - 4 hours. The systemic
availability in healthy volunteers as well as in fasting patients with Crohn’s
disease is about 9 - 13%. The clearance rate is about 10 - 15 l/min for
budesonide, determined by HPLC-based methods.

Specific patient populations (liver diseases):

Dependent on the type and severity of liver diseases and due to the fact that
budesonide



--------------------------------------------------------------------------------

is metabolised by CYP3A4, the metabolization of budesonide might be decreased.
Therefore, the systemic exposure of budesonide might be increased in patients
with impaired hepatic functions, as has been shown for patients with autoimmune
hepatitis (AIH). With improving the liver function and disease, metabolization
of budesonide will normalize.

The bioavailability of budesonide has been found to be significantly higher in
patients in the late stage of primary biliary cirrhosis (PBC Stage IV) than in
patients in the early stages of primary biliary cirrhosis (PBC Stage I/II); on
average, the areas under the plasma concentration-time curves were threefold
greater in patients with late-stage PBC, following repeated administration of
budesonide 3 x 3 mg daily, than in patients with early-stage PBC.

 

5.3. Preclinical safety data

Preclinical data in acute, subchronic and chronic toxicological studies with
budesonide showed atrophies of the thymus gland and adrenal cortex and a
reduction especially of lymphocytes. These effects were less pronounced or at
the same magnitude as observed with other glucocorticosteroids. Like with other
glucocorticosteroids, and in dependence of the dose and duration and in
dependence of the diseases these steroid effects might also be of relevance in
man.

Budesonide had no mutagenic effects in a number of in vitro and in vivo tests.

A slightly increased number of basophilic hepatic foci were observed in chronic
rat studies with budesonide, and in carcinogenicity studies was an increased
incidence of primary hepatocellular neoplasms, astrocytomas (in male rats) and
mammary tumors (female rats) observed. These tumors are probably due to the
specific steroid receptor action, increased metabolic burden on the liver and
anabolic effects, effects which are also known from other glucocorticosteroids
in rat studies and therefore represent a class effect. No similar effects have
ever been observed in man for budesonide, neither in clinical trials nor from
spontaneous reports.

In general, preclinical data reveal no special hazard for humans based on
conventional studies of safety pharmacology, repeated dose toxicity,
genotoxicity, carcinogenic potential.

In pregnant animals, budesonide, like other glucocorticosteroids, has been shown
to cause abnormalities of foetal development. But the relevance to man has not
been established (see also section 4.6)

 

6. PHARMACEUTICAL PARTICULARS

 

6.1. List of excipients

Povidone K25

Lactose monohydrate

Sucrose



--------------------------------------------------------------------------------

Talc

Maize starch

Methacrylic acid, methylmethacrylate copolymer (1:1) (Eudragit L 100)

Methacrylic acid, methylmethacrylate copolymer (1:2) (Eudragit S 100)

Poly(ethylacrylic acid, methylmethacrylate, trimethylammonium ethylmethacrylate
chloride) (1:2:0.1) (dispersion with 12.5 percent Eudragit RS 12.5)

Poly (ethylacrylate, methylmethacrylate, trimethylammonium ethylmethacrylate
chloride) (1:2:0.2) (solution with 12.5 percent Eudragit RL 12.5)

Triethyl citrate

Titanium dioxide (E 171)

Gelatin

Erythrosine (E127)

Red iron oxide (E 172)

Black iron oxide (E172)

Sodium Laurilsulphate

 

6.2. Incompatibilities

Not applicable

 

6.3. Shelf life

3 years.

 

6.4. Special precautions for storage Do not store above 25C

 

6.5. Nature and contents of container

Al/PVC/PVDC blister strips.

Pack sizes: 10, 50, 90, 100 or 120 capsules. Not all pack sizes may be marketed.

 

6.6. Instructions for use/handling

No special requirements.

 

7. MARKETING AUTHORISATION HOLDER

Dr. Falk Pharma GmbH

    Leinenweberstr.     5

D-79108     Freiburg

Postfach 6529

D-79041 Freiburg

 

8. MARKETING AUTHORISATION NUMBER



--------------------------------------------------------------------------------

9. DATE OF FIRST AUTHORISATION/RENEWAL OF AUTHORISATION

January 4, 1999

 

10. DATE OF (PARTIAL) REVISION OF THE TEXT

October 2006



--------------------------------------------------------------------------------

SCHEDULE 5

THIRD PARTY PATENTS

 

1. United States Patent No. 5,449,520.

Issued: September 12, 1995.

Title: Pharmaceutical composition for rectal administration of active principles
exhibiting a prevalently topical medication action at the colon level.

Inventors: Frigerio, Giorgetti, Chiodini.

Assignee: Giuliani S.p.A.

Application No. 130,624

PCT Filed: October 1, 1993

 

2. United States Patent No. 6,423,340.

Issued: July 23, 2002.

Title: Method for the treatment of inflammatory bowel diseases

Inventors: Ulmius.

Assignee: Aktiebolaget Draco.

Application No. 09/159, 301

Date of Expiry: November 15 2010



--------------------------------------------------------------------------------

DR FALK PHARMA GmbH By:  

 

Name:   Title:   SALIX PHARMACEUTICALS, INC. By:  

 

Name:   Title:  